Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 1 of 136 PageID# 127




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  RICARDO R. GARCIA, DUANE K. GLOVER,               )
  PAUL E. JACOBSON, GAETANO CALISE,                 )
  MYKHAYLO I. HOLOVATYUK, BRIAN                     )    Case No.: 1:19-cv-00331-LO-MSN
  GARCIA, PAUL THOMSON and DAVID                    )
  HARTMAN on behalf of themselves and all           )    JURY TRIAL DEMANDED
  others similarly situated,                        )
                                                    )
         Plaintiffs,                                )
                                                    )
  v.                                                )
                                                    )
  VOLKSWAGEN GROUP OF AMERICA, INC.                 )
  a/k/a AUDI OF AMERICA, INC.,                      )
  VOLKSWAGEN AKTIENGESELLSCHAFF,                    )
  and AUDI AKTIENGESELLSCHAFF,                      )
                                                    )
         Defendants.                                )



                     AMENDED CLASS ACTION COMPLAINT
 ______________________________________________________________________________

  Michael J. Melkersen                            Nathan D. Finch
  The Law Offices of Michael J. Melkersen, P.C.   Kevin R. Dean (Admitted Pro Hac Vice)
  9633 S. Congress Street                         Motley Rice LLC
  New Market, Virginia 22844                      28 Bridgeside Boulevard
  Telephone: 540.740.3937                         Mount Pleasant, South Carolina 29464
   Facsimile: 540.740.8851                        Telephone: 843.216.9000
  E-mail: mike@mlawpc.com                         Facsimile: 843.216.9440
                                                  E-mail: kdean@motleyrice.com

                                                  Attorneys for the Plaintiffs and for the
                                                  Proposed Nationwide Class and State Classes
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 2 of 136 PageID# 128




                                                            TABLE OF CONTENTS

 INTRODUCTION ............................................................................................................................................. 5
 PARTIES ......................................................................................................................................................... 8
    A. Individual and Representative Plaintiffs .............................................................................................. 8
    B. Defendants ......................................................................................................................................... 13
 AGENCY ....................................................................................................................................................... 15
 SUBJECT MATTER JURISDICTION ................................................................................................................ 16
 PERSONAL JURISDICTION ............................................................................................................................ 16
    A. VW America ....................................................................................................................................... 16
    B. VW Germany ...................................................................................................................................... 16
    C. Audi AG .............................................................................................................................................. 18
 VENUE ......................................................................................................................................................... 20
 COMMON FACTUAL ALLEGATIONS ............................................................................................................. 20
    A. Federal Standards & Certification Requirements .............................................................................. 20
    B. Pre-Production Cars ........................................................................................................................... 22
    C. Press-Fleet Cars .................................................................................................................................. 26
    D. Leased-Fleet Cars ............................................................................................................................... 29
    E. The Odometer Fraud .......................................................................................................................... 30
    F. Volkswagen’s Certified Pre-Owned Program ..................................................................................... 35
    G. The Carfax Con-Job ............................................................................................................................ 38
    H. Skyrocketing CPO Sales Leads to More Fraud ................................................................................... 43
    I. The Sneaky Recall ................................................................................................................................ 46
    J. Tolling of the Statute of Limitations ................................................................................................... 50
 CLASS ACTION ALLEGATIONS ...................................................................................................................... 51
    A. Class Vehicles Defined ....................................................................................................................... 51
    B. Nationwide Class ................................................................................................................................ 51
    C. California State Class .......................................................................................................................... 51
    D. Colorado State Class .......................................................................................................................... 52
    E. Florida State Class ............................................................................................................................... 52
    F. Illinois State Class ............................................................................................................................... 52
    G. New Jersey State Class....................................................................................................................... 52
    H. Washington State Class ..................................................................................................................... 52
    I. Numerosity and Ascertainability ......................................................................................................... 53

                                                         Class Action Amended Complaint
                                                                   Page 2 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 3 of 136 PageID# 129



    J. Typicality ............................................................................................................................................. 53
    K. Predominance of Common Questions ............................................................................................... 54
    L. Superiority .......................................................................................................................................... 55
 CLAIMS FOR RELIEF ..................................................................................................................................... 56
 FEDERAL CLAIMS ......................................................................................................................................... 56
    COUNT I: Violations of the Federal Odometer Act ................................................................................ 56
 COMMON LAW CLAIMS .............................................................................................................................. 60
    COUNT I: Fraud....................................................................................................................................... 60
    COUNT II: Breach of Contract................................................................................................................. 64
    COUNT III: Unjust Enrichment ............................................................................................................... 70
 STATE LAW CLAIMS ..................................................................................................................................... 71
 CALIFORNIA ................................................................................................................................................. 71
    COUNT I: Violations of the California Legal Remedies Act..................................................................... 71
    COUNT II: Breach of the Implied Warranty of Merchantability ............................................................. 75
 COLORADO .................................................................................................................................................. 82
    COUNT I: Violations of the Colorado Consumer Protection Act ............................................................ 82
    COUNT II: Breach of the Implied Warranty of Merchantibility .............................................................. 86
    COUNT III: Breach of Express Warranty ................................................................................................. 88
 FLORIDA ...................................................................................................................................................... 93
    COUNT I: Violations of the Florida Deceptive and Unfair Trade Practices Act ...................................... 93
    COUNT II: Breach of the Implied Warranty of Merchantability ............................................................. 97
     COUNT III: Breach of Express Warranty ................................................................................................ 99
 ILLINOIS ..................................................................................................................................................... 103
    COUNT I: Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act ................ 103
    COUNT II: Breach of the Implied Warranty of Merchantibility ............................................................ 107
     COUNT III: Breach of Express Warranty .............................................................................................. 109
 NEW JERSEY .............................................................................................................................................. 114
    COUNT I: Violations of the New Jersey Consumer Fraud Act .............................................................. 114
    COUNT II: Breach of the Implied Warranty of Merchantibility ............................................................ 118
    COUNT III: Breach of Express Warranty ............................................................................................... 119
 WASHINGTON ........................................................................................................................................... 124
    COUNT I: Violations of the Washington Consumer Protectiion Act .................................................... 124
    COUNT II: Breach of the Implied Warranty of Merchantability ........................................................... 128


                                                         Class Action Amended Complaint
                                                                   Page 3 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 4 of 136 PageID# 130



    COUNT III: Breach of Express Warranty ............................................................................................... 129
 PRAYER FOR RELIEF ................................................................................................................................... 134
 DEMAND FOR JURY TRIAL ......................................................................................................................... 135




                                                     Class Action Amended Complaint
                                                               Page 4 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 5 of 136 PageID# 131




                                CLASS ACTION COMPLAINT

        Plaintiffs Ricardo R. Garcia, Duane K. Glover, Paul E. Jacobson, Gaetano Celise,

 Mykhaylo I. Holovatyuk, Brian Garcia, Paul Thomson and David Hartman (collectively

 “Plaintiffs”), on behalf of themselves and all others similarly situated (the “Class” as defined

 hereinafter), bring this action against Volkswagen Group of America, Inc. a/k/a Audi of America,

 Inc. (“VWGOA” or “VW America”), Volkswagen Aktiengesellschaft (“VWAG” or “VW

 Germany”), and Audi Aktiengesellschaft (“Audi AG”) and allege, based upon information and

 belief, the investigation of counsel, and personal knowledge of the individual Plaintiffs as to the

 allegations pertaining to themselves, the following:

                                        INTRODUCTION

 1.     This lawsuit concerns a scheme by VW America, VW Germany and Audi AG (collectively

        “Volkswagen” or “Defendants”) to yet again defraud its consumers by illegally titling,

        marketing and selling so-called “certified pre-owned” (“CPO”) vehicles to unsuspecting

        customers who would have never otherwise purchased these cars or who would have paid

        less for such vehicles had the truth been known. Specifically, Volkswagen misrepresented

        the certification, prior use and mileage of these vehicles to induce the fraudulent sale of

        these CPO cars in three interrelated ways.

 2.     First, from June 1, 2011 through the present, Volkswagen sold certain Audi-branded and

        Volkswagen-branded CPO-designated vehicles commonly known as pre-series, zero series

        or pre-production cars (“Pre-Production Cars”) by falsely representing to consumers that

        such vehicles conformed to all Federal Motor Vehicle Safety Standards (“Federal Safety

        Standards”), when in fact, Volkswagen knew that these Pre-Production Cars violated

        Federal Safety Standards and could not be legally sold in the United States. These illegally


                                   Class Action Amended Complaint
                                             Page 5 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 6 of 136 PageID# 132




       sold Pre-Production Cars comprise the first portion of the Class Vehicles (defined below)

       for which this lawsuit is brought, which shall be referred to hereinafter as the Pre-

       Production Class Vehicles.

 3.    Second, from June 1, 2011 through the present, Volkswagen sold certain Audi-branded and

       Volkswagen-branded corporate fleet vehicles (“Corporate Fleet Cars”) without disclosing

       that these CPO-designated cars had been regularly driven for testing and evaluation by

       members of the automotive press (“Press-Fleet Cars”) before these same vehicles were

       advertised and resold to unsuspecting consumers. Volkswagen misleadingly marketed

       these Corporate Fleet Cars as “CARFAX 1-Owner” vehicles purportedly entitled to a price

       premium in the marketplace as a result of such “1-Owner” status. Press-Fleet Cars,

       however, are significantly less valuable than similarly situated vehicles that have not been

       test-driven by a myriad of persons within the automotive press. Therefore, by

       misrepresenting the history of its Corporate Fleet Cars, Volkswagen was able to sell Press-

       Fleet Cars that it would not have been able to otherwise sell at a price it would not have

       been otherwise able to obtain. These illegally sold Press-Fleet Cars comprise the second

       portion of the Class Vehicles (defined below) for which this lawsuit is brought, which shall

       be referred to hereinafter as the Press-Fleet Class Vehicles.

 4.    Third, from June 1, 2011 to the present, Volkswagen sold certain Audi-branded and

       Volkswagen-branded vehicles without disclosing that these CPO-designated cars had been

       assigned to a pool of vehicles (the “Pool-Fleet Cars”) that were loaned for personal use by

       employees within VWGOA prior to being leased to a particular employee (the “Leased-

       Fleet Cars”). These Leased-Fleet Cars were then advertised and resold to unsuspecting

       consumers. Volkswagen misleadingly sold these Leased-Fleet Cars as “CARFAX 1-



                                  Class Action Amended Complaint
                                            Page 6 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 7 of 136 PageID# 133




       Owner” vehicles purportedly entitled to a price premium in the marketplace as a result of

       such “1-Owner” status, even though Volkswagen knew that such Leased-Fleet Cars had

       been driven by a myriad of other individuals prior to being resold to consumers for more

       than those cars were otherwise worth had the true history of the Leased-Fleet Cars been

       disclosed. These illegally sold Leased-Fleet Cars comprise the third portion of the Class

       Vehicles (defined below) for which this lawsuit is brought, which shall be referred to

       hereinafter as the Leased-Fleet Class Vehicles.

 5.    To cover its tracks of its fraudulent sale of the Pre-Production Class Vehicles, the Press-

       Fleet Class Vehicles, and the Leased-Fleet Class Vehicles (collectively the “Class

       Vehicles”), Volkswagen misrepresented the mileage of the Class Vehicles as of the date

       that it applied for and obtained the original title to those vehicles. Specifically, Volkswagen

       falsely represented to unsuspecting consumers that the Class Vehicles had only been driven

       10 miles at the time those cars were originally titled, when in fact, the Class Vehicles had

       been driven thousands of miles as of the date when Volkswagen first applied for and

       obtained the original title (hereinafter the “Odometer Fraud”).

 6.    It is a common characteristic of Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars

       to have been driven a substantial number of miles during the first eight months of the

       calendar year when those cars are first introduced to the market. This is generally not true

       of cars of the same series and model year that are properly certified to be sold to the public,

       given that these cars are not typically released for sale until the Fall. For example, the 2019

       Passat would generally not be released for sale to the public until September or October of

       2018, but it would not be uncommon for the Pre-Production version of the 2019 Passat to

       be released for use as a Press-Fleet Car in February or March of 2018. Given the foregoing,



                                  Class Action Amended Complaint
                                            Page 7 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 8 of 136 PageID# 134




       if Volkswagen had disclosed that a newly-introduced vehicle was driven extensively prior

       to the Fall of the release year, Volkswagen would have necessarily revealed that vehicle to

       be a Pre-Production Car. Because Volkswagen knew that it was and is illegal to sell Pre-

       Production Cars to the public, Volkswagen lied about when the mileage on the Class

       Vehicles occurred. Volkswagen furthered this deception by then falsely declaring these

       cars to be of the highest quality to justify the “Certified Pre-Owned” designation, even

       though the Class Vehicles were not CPO eligible. Volkswagen then provided the Plaintiffs

       and the Class members with a falsified Carfax Report that inaccurately identified the Class

       Vehicles as “1-Owner” cars and that concealed the abuse to which the Class Vehicles were

       subjected prior to being offered for resale.

 7.    Volkswagen’s plan worked insofar as Volkswagen tricked the Plaintiffs and the Class

       members to purchase the Class Vehicles at a premium price well above what those vehicles

       were worth on the date of the sale. The Pre-Production Class Vehicles are now known to

       be essentially worthless given that those cars are not properly certified to federal safety

       standards, cannot be legally driven and cannot be legally sold.

 8.    Plaintiffs bring this action individually and on behalf of all the other purchasers of the Class

       Vehicles to recover the damage caused by Volkswagen’s illegal and fraudulent sale of the

       Class Vehicles, as well as for injunctive relief, equitable relief, punitive damages, and

       attorneys’ fees and costs.

                                             PARTIES

                          A. Individual and Representative Plaintiffs

 9.    Ricardo R. Garcia (“R. Garcia”) is a resident of the State of Washington who, on February

       6, 2016, purchased a 2015 Volkswagen Golf R, VIN#WVWLF7AU2FW135993 (the



                                    Class Action Amended Complaint
                                              Page 8 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 9 of 136 PageID# 135




       “Golf”) from Volkswagen, by and through its authorized dealer and agent, Auburn

       Volkswagen, located in Auburn, Washington, which was represented to be a Certified Pre-

       Owned vehicle. The Golf is a Pre-Production Car and Press-Fleet Car. Neither the status

       of the Golf as a Pre-Production Car, nor as a Press-Fleet Car were disclosed to R. Garcia

       prior to his purchase and was not known by R. Garcia at the time of his purchase. Instead,

       Volkswagen actively concealed from R. Garcia the fact that the Golf was a Pre-Production

       Car and a Press-Fleet Car. Volkswagen further engaged in the Odometer Fraud when

       selling the Golf to R. Garcia. As a Pre-Production Car, the Golf does not conform with

       Federal Safety Standards as represented. The legality of the Golf, its conformance with

       Federal Safety Standards, and its ownership history were important to R. Garcia, as these

       factors would be to any consumer, which R. Garcia relied upon in purchasing the Golf.

       Had R. Garcia been aware that the Golf was one of the Class Vehicles, he would not have

       purchased it. R. Garcia continues to own the Golf.

 10.   Duane K. Glover (“Glover”) is a resident of the State of New Jersey who, on May 17, 2014,

       purchased a 2013 Volkswagen Tiguan, VIN#WVGBU7AX1DW558422 (the “Tiguan”)

       from Volkswagen, by and through its authorized dealer and agent, Princeton Audi

       Volkswagen, located in Princeton, New Jersey, which was represented to be a Certified

       Pre-Owned vehicle. The Tiguan is a Pre-Production Car. The status of the Tiguan as a Pre-

       Production Car was not disclosed to Glover prior to his purchase and was not known by

       Glover at the time of his purchase. Instead, Volkswagen actively concealed from Glover

       the status of the Tiguan as a Pre-Production Car. As a Pre-Production Car, the Tiguan does

       not conform with Federal Safety Standards as represented. The legality of the Tiguan, its

       conformance with Federal Safety Standards, and its ownership history were important to



                                 Class Action Amended Complaint
                                           Page 9 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 10 of 136 PageID# 136




       Glover, as these factors would be to any consumer, which Glover relied upon in purchasing

       the Tiguan. Had Glover been aware that the Tiguan was one of the Class Vehicles, he

       would not have purchased it. Glover continues to own the Tiguan.

 11.   Paul E. Jacobson (“Jacobson”) is a resident of the State of Colorado who, on March 11,

       2016, purchased a 2015 Volkswagen CC R-Line, VIN#WVWAP7AN6FE817987 (the “CC

       R-Line”) from Volkswagen, by and through its authorized dealer and agent, Dublin

       Volkswagen, located in Dublin, California, as a Certified Pre-Owned vehicle. The CC R-

       Line is a Pre-Production Car and Press-Fleet Car. Neither the status of the CC R-Line as

       a Pre-Production Car nor as a Press-Fleet Car were disclosed to Jacobson prior to his

       purchase and was not known by Jacobson at the time of his purchase. Instead, Volkswagen

       actively concealed from Jacobson the fact that the CC R-Line was a Pre-Production Car

       and a Press-Fleet Car. Volkswagen further engaged in the Odometer Fraud when selling

       the CC R-Line to Jacobson. As a Pre-Production Car, the CC R-Line does not conform

       with Federal Safety Standards as represented. The legality of the CC R-Line, its

       conformance with Federal Safety Standards, and its ownership history were important to

       Jacobson, as these factors would be to any consumer, which Jacobson relied upon in

       purchasing the CC R-Line. Had Jacobson been aware that the CC R-Line was one of the

       Class Vehicles, he would not have purchased it. Jacobson continues to own the CC R-

       Line.

 12.   Gaetano Calise (“Calise”) is a resident of the State of Illinois who, on August 18, 2017,

       purchased a 2013 Volkswagen CC VR6 4-Motion, VIN#WVWGU7AN3DE556558 (the

       “CC VR6”) from a private individual located in Illinois. The CC VR6 is a Pre-Production

       Car. On information and belief, the CC VR6 is also a Press-Fleet Car. The status of the



                                Class Action Amended Complaint
                                         Page 10 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 11 of 136 PageID# 137




       CC VR6 as a Pre-Production Car and Press-Fleet Car was not disclosed to Calise prior to

       his purchase and was not known by Calise at the time of his purchase. Instead, Volkswagen

       actively concealed the fact that the CC VR6 was a Pre-Production Car and Press-Fleet Car.

       As a Pre-Production Car, the CC VR6 does not conform with Federal Safety Standards as

       represented. The legality of the CC VR6, its conformance with Federal Safety Standards,

       and its ownership history were important to Calise, as these factors would be to any

       consumer, which Calise relied upon in purchasing the CC VR6. Had Calise been aware

       that the CC-VR6 was one of the Class Vehicles, he would not have purchased it. Calise

       continues to own the CC VR6.

 13.   Mykhaylo I. Holovatyuk (“Holovatyuk”) is a resident of the State of Florida who, on

       February     23,    2013,     purchased      a    2013      Volkswagen       CC     Sport,

       VIN#WVWBN7AN3DE507979 (the “CC Sport”) from Volkswagen, by and through its

       authorized dealer and agent, Volkswagen of Orange Park, located in Jacksonville, Florida,

       which was represented to be a Certified Pre-Owned vehicle. On information and belief, the

       CC Sport is a Pre-Production Car, and therefore, does not conform with Federal Safety

       Standards as represented. The legality of the CC Sport and its conformance with Federal

       Safety Standards were important to Holovatyuk, as these factors would be to any consumer,

       which Holovatyuk relied upon in purchasing the CC Sport. Had Holovatyuk been aware

       that the CC Sport was one of the Class Vehicles, Holovatyuk would not have purchased it.

       Holovatyuk continues to own the CC Sport.

 14.   Brian Garcia (“B. Garcia”) is a resident of the State of Florida who, on December 15, 2017,

       purchased a 2017 Volkswagen GTI, VIN#3VW4T7AU7HM001719 (the “GTI”) from

       Volkswagen, by and through its authorized dealer and agent, Gunther Motor Company,



                                 Class Action Amended Complaint
                                          Page 11 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 12 of 136 PageID# 138




       located in Ft. Lauderdale, Florida, as a Certified Pre-Owned vehicle. On information and

       belief, the GTI is a Press-Fleet Car and/or a Pool-Fleet Car. On information and belief,

       Volkswagen engaged in the Odometer Fraud when selling the Golf to B. Garcia. The

       ownership history and purported one-owner status of the GTI were important to B. Garcia,

       as these factors would be to any consumer, which B. Garcia relied upon in purchasing the

       GTI. Had B. Garcia been aware that the GTI was one of the Class Vehicles he would not

       have purchased it. B. Garcia continues to own the GTI.

 15.   Paul Thomson (“Thomson”) is a resident of the State of California who, on June 12, 2017,

       purchased a 2017 Volkswagen Golf Sportwagen 4-Motion, VIN#3VW017AU4HM500479

       (“the Golf) from Volkswagen, by and through its authorized dealer and agent, Pasadena

       Volkswagen, located in Pasadena, California, which was represented to be a Certified Pre-

       Owned vehicle. On information and belief, Volkswagen engaged in the Odometer Fraud

       when selling the Golf to Thomson. The ownership history of the Golf was important to

       Thomson, as it would be to any consumer, which Thomson relied upon in purchasing the

       Golf. Had Thomson been aware that the Golf was one of the Class Vehicles, he would not

       have purchased it. Thomson continues to own the Golf.

 16.   David R. Hartman (“Hartman”) is a resident of the State of California who, on June 12,

       2018, purchased a 2014 Touareg TDI Lux, VIN#WVGEP9BP1ED001525 (“the Touareg”)

       from Volkswagen, by and through its authorized dealer and agent, Netfin Volkswagen,

       located in Westlake Village, California, which was represented to be a Certified Pre-

       Owned vehicle. The Touareg is a Pre-Production Car. As a Pre-Production Car, the

       Touareg does not conform with Federal Safety Standards as represented. The legality of

       the Touareg, its conformance with Federal Safety Standards, and its ownership history



                                Class Action Amended Complaint
                                         Page 12 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 13 of 136 PageID# 139




       were important to Hartman, as these factors would be to any consumer, which Hartman

       relied upon in purchasing the Touareg. Had Hartman been aware that the Touareg was one

       of the Class Vehicles he would not have purchased it. Hartman continues to own the

       Touareg.

                                         B. Defendants

 17.   Volkswagen Group of America, Inc., a/k/a Audi of America, Inc. (“VWGOA” or “VW

       America”) is a corporation organized under the laws of the State of New Jersey, with its

       principal place of business located at 2200 Ferdinand Porsche Dr., Herndon, Virginia

       20171. VWGOA is a wholly-owned subsidiary of Volkswagen Aktiengesellschaft.

       VWGOA has appointed Corporation Service Company, 100 Shockoe Slip Fl 2, Richmond,

       Virginia 23219, as its Virginia registered agent for service of process.

 18.   Volkswagen Aktiengesellschaft (“VWAG” or “VW Germany”) is a German corporation

       with its principal place of business in Wolfsburg, Germany. VWAG is the parent company

       of VWGOA. Volkswagen AG designs, develops, manufacturers, and sells automobiles.

       VW Germany may be served with process in accordance with The Convention on the

       Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters

       (the “Hague Convention”).

 19.   Audi Aktiengesellschaft (“Audi AG”) is a German corporation with its principal place of

       business in Ingolstadt, Germany. Audi AG is a wholly-owned subsidiary of VW Germany.

       Audi AG designs, develops, manufacturers, and sells automobiles. Audi AG may be served

       with process in accordance with the Hague Convention.

 20.   VW America, VW Germany and Audi AG operate a joint venture (the “Joint Venture”)

       whereby those parties agreed to assist each other in designing, manufacturing, importing,



                                  Class Action Amended Complaint
                                           Page 13 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 14 of 136 PageID# 140




       distributing, marketing and selling certain motor vehicles in the United States, including

       the Class Vehicles at-issue in this case. At the critical stages in the foregoing activities,

       VWGOA, VWAG and Audi AG acted as the agent for the other in pursuing their common

       goal of selling Volkswagen-branded and Audi-branded automobiles in the United States,

       including the Class Vehicles. At all relevant times herein, VWGOA, VWAG and Audi

       AG each maintained a voice in the control and management of this Joint Venture, and each

       shared in the profits and losses of the enterprise. The Joint Venture arose in Virginia and

       is centered in Virginia, and therefore, Virginia law controls the rights and liabilities of the

       Joint Venture vis-à-vis third parties. Under Virginia law, the Joint Venture is treated as a

       partnership, and under applicable Virginia partnership law, each partner is jointly and

       severally liable for the tortious acts of the partnership committed in furtherance of the

       enterprise. Va. Code § 50-73.96. Given the foregoing, VWGOA, VWAG and Audi AG

       are jointly and severally liable for tortious acts of each other, including those acts set forth

       herein relating to the Class Vehicles. The term “Volkswagen” as used herein refers to both

       the Joint Venture and collectively to VWGOA, VWAG and Audi AG.

 21.   VW America and non-party VW Credit, Inc., a/k/a Audi Financial Services (“VW Credit”)

       also operate a joint venture (the “CPO Joint Venture”) with respect to the specific

       management and sale of CPO Cars, pursuant to a so-called Risk Sharing Agreement. At

       all relevant times herein, VWGOA and VW Credit each maintained a voice in the control

       and management of the CPO Joint Venture, and each shared in the profits and losses of the

       CPO Joint Venture. The CPO Joint Venture arose in Virginia and is centered in Virginia,

       and therefore, Virginia law controls the rights and liabilities of the CPO Joint Venture vis-

       à-vis third parties. Under Virginia law, the CPO Joint Venture is treated as a partnership,



                                  Class Action Amended Complaint
                                           Page 14 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 15 of 136 PageID# 141




       and under applicable Virginia partnership law, each partner is jointly and severally liable

       for the tortious acts of the partnership committed in furtherance of the enterprise. Va. Code

       § 50-73.96. Given the foregoing, VWGOA is liable for tortious acts of non-party VW

       Credit, including those acts set forth herein relating to the Class Vehicles, to the extent

       committed by VW Credit in the course and scope of the CPO Joint Venture.

                                            AGENCY

 22.   At all relevant times herein, VWGOA, VWAG and Audi AG acted as the agents of each

       other, and all misrepresentations at-issue in this lawsuit and described below in more detail

       were made with knowledge and intent by VWGOA, VWAG and Audi AG that the

       misrepresentations would be repeated to third-parties, like Plaintiffs and the Class, and that

       such third-parties would rely on them.

 23.   VWGOA utilized VW Credit, Inc. a/k/a Audi Financial Services as its agent in performing

       acts relating to the management, titling, marketing and sale of Pre-Production

       Cars, Press-Fleet Cars, Pool-Fleet Cars, Leased-Fleet Cars, Corporate-Fleet Cars and the

       Class Vehicles. All misrepresentations at-issue in this lawsuit, whether stated directly by

       VWGOA or through its agent VW Credit, were made with knowledge and intent by

       VWGOA that the misrepresentations would be repeated to third-parties, like Plaintiffs and

       the Class, and that such third-parties would rely on them. References hereinafter to

       VWGOA or to VW America should be construed to mean and include actions taken by

       non-party VW Credit while acting in an agency capacity on behalf of Volkswagen Group

       of America, Inc., and/or actions taken by VW Credit that were otherwise in furtherance of

       the CPO Joint Venture.




                                  Class Action Amended Complaint
                                           Page 15 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 16 of 136 PageID# 142




                            SUBJECT MATTER JURISDICTION

 24.   This Court has jurisdiction over this action pursuant to the Class Action Fairness Act

       (“CAFA”), 28 U.S.C. § 1332(d)(2), because there are more than 100 Class members, at

       least one Class member is of diverse citizenship from at least one defendant (e.g. Plaintiff

       R. Garcia is a citizen of the state of Washington; Plaintiff Jacobson is a citizen of the state

       of Colorado; no defendant is a citizen of either of those states), and the aggregate amount

       in controversy exceeds $5,000,000, exclusive of interest and costs. This Court further

       maintains jurisdiction pursuant to 28 U.S.C. § 1331, given that Plaintiffs bring a claim for

       the Defendants’ alleged violation of a federal statute, namely, the Federal Odometer Act,

       49 U.S.C. §§ 32701, et seq. This Court also maintains supplemental jurisdiction over the

       state law claims asserted herein pursuant to 28 U.S.C. § 1367.

                                 PERSONAL JURISDICTION

                                         A. VW America

 25.   Personal jurisdiction over VW America in Virginia is proper because it is a corporate

       citizen of Virginia, having registered to do business with the Virginia State Corporation

       Commission, and maintaining its principle place of business in Fairfax County, Virginia.

                                         B. VW Germany

 26.   Personal jurisdiction over VW Germany in Virginia is proper because VWAG acted both

       directly and indirectly to (a) transact business in Virginia; (b) supply services or things in

       Virginia; (c) cause tortious injury by an act or omission in Virginia; (d) cause tortious injury

       in Virginia by an act or omission outside Virginia; and (e) regularly does or solicits

       business, engages in a persistent course of conduct, and derives substantial revenue from

       goods used or consumed or services rendered in Virginia. See Va. Code Ann. 8.01-328.1.


                                  Class Action Amended Complaint
                                           Page 16 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 17 of 136 PageID# 143




       This includes all sales of the Volkswagen-branded Class Vehicles-the majority of which

       were manufactured by VW Germany and shipped to the United States whereupon title was

       transferred to VWGOA in Virginia by virtue of a manufacturer’s certificate of origin issued

       by VWAG.

 27.   The fraudulent scheme to illegally sell Pre-Production Cars in the United States by and

       through VWGOA in Virginia was originated by VWAG in Germany and included

       directives to VWGOA to retrofit Pre-Production and Press-Series Cars that VWAG knew

       could not be legally sold in the United States and to integrate those illegal cars into the

       marketplace by and through VWGOA and the CPO Joint Venture in Virginia. These illegal

       Pre-Production Cars were shipped into the United States from manufacturing plants all

       around the world controlled by VWAG including Germany, Mexico and Chattanooga, but

       ownership of these cars, including the Class Vehicles, always passed through VWGOA in

       Virginia. Once the Volkswagen-branded Class Vehicles had arrived in the United States,

       VWAG provided oversight, strategy and financial support for the marketing and sales of

       those illegal vehicles, by and through VWGOA at its headquarters in Herndon, Virginia.

 28.   VWAG was also responsible for attempting to mislead the National Highway

       Transportation Safety Administration (“NHTSA”) by virtue of the filing on May 16, 2018

       by VWGOA of the so-called Part 573 Safety Recall Report (the “Recall Report”) with the

       NHTSA. The Recall Report, including amendments, was formulated in Virginia though a

       joint effort between VWGOA and VWAG. In the Recall Report and at VWAG’s direction,

       VWGOA falsely claimed that there were only 252 Pre-Production Cars (the “Recalled

       Vehicles”) that had been illegally sold in the United States. Despite knowing of the

       illegality of the Class Vehicles all along, and despite senior executives within VW



                                 Class Action Amended Complaint
                                          Page 17 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 18 of 136 PageID# 144




       Germany having been provided a report as early as August 2016 that identified the Class

       Vehicles as having been illegally sold in the United States (see discussion supra), VW

       Germany directed VWGOA to delay the filing the Recall Report for almost two years while

       its Product Safety Committee within VWAG attempted to figure out some way to avoid

       disclosure that it illegally sold any of the Class Vehicles. When the Recall Report

       ultimately was filed with the NHTSA, it was done for the purpose of misleading regulators

       and U.S. consumers, including the Plaintiffs and Class members, in an attempt by

       Volkswagen to hide the breadth of its misconduct in connection with the fraudulent and

       otherwise illegal sale of the Class Vehicles. Given these direct and ongoing contacts

       between VWAG and VWGOA in Virginia regarding the specific activity that forms a

       portion of the basis for the claims asserted in this lawsuit, personal jurisdiction over VWAG

       in Virginia is proper.

 29.   Personal jurisdiction over VW Germany in Virginia is also proper because the Virginia

       contacts of VW America and Audi AG concerning the fraud that forms the basis of this

       lawsuit can be imputed to VW Germany pursuant to the agency relationship that exists

       between and among the parties, as well as from the fact that all the Defendants conspired

       to commit the fraud and other illegal acts described in this lawsuit, and also by virtue of

       the Joint Venture. For all the foregoing reasons, personal jurisdiction over VWAG in

       Virginia is proper.

                                           C. Audi AG

 30.   Personal jurisdiction over Audi AG in Virginia is proper because Audi AG acted both

       directly and indirectly to (a) transact business in Virginia; (b) supply services or things in

       Virginia; (c) cause tortious injury by an act or omission in Virginia; and (d) cause tortious



                                  Class Action Amended Complaint
                                           Page 18 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 19 of 136 PageID# 145




       injury in Virginia by an act or omission outside Virginia and regularly does or solicits

       business, engages in a persistent course of conduct, and derives substantial revenue from

       goods used or consumed or services rendered in Virginia. See Va. Code Ann. 8.01-328.1.

       This includes all sales of the Audi-branded Class Vehicles all of which were manufactured

       by Audi AG and shipped to the United States whereupon title was transferred to VWGOA

       in Virginia by virtue of a manufacturer’s certificate of origin issued by Audi AG.

 31.   Personal jurisdiction over Audi AG is also proper because of Audi AG executives have

       engaged in direct and extensive contacts with the state of Virginia concerning the fraud

       that forms the basis of this lawsuit. For example, Susan Romberg, Director of Sales North

       America for Audi AG, and Andreas Dietz, Sales Manager USA for Audi AG, personally

       visited VW America’s Herndon, Virginia headquarters for meetings in furtherance of the

       sales of the Class Vehicles. Both Romberg and Dietz also have regularly interacted with

       VWGOA management in Virginia to develop and to direct strategy to increase sales of

       Audi-branded vehicles, which has included efforts to market Audi-branded and CPO-

       designated cars of which the Class Vehicles are a part.

 32.   Personal jurisdiction over Audi AG in Virginia is also proper because the Virginia contacts

       of VW America and VW Germany concerning the fraud that forms the basis of this lawsuit

       can be imputed to Audi AG pursuant to the agency relationship that exists between and

       among the parties, as well as from the fact that all the Defendants conspired to commit the

       fraud and other illegal acts described in this lawsuit, and also by virtue of the Joint Venture.

       For all the foregoing reasons, personal jurisdiction over Audi AG in Virginia is proper.




                                  Class Action Amended Complaint
                                           Page 19 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 20 of 136 PageID# 146




                                             VENUE

 33.   Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of the

       events or omissions giving rise to Plaintiffs’ claims occurred in this District. Specifically,

       Volkswagen directed and controlled the acts that give rise to the allegations set forth in this

       lawsuit from VWGOA’s headquarters in Herndon, Virginia. To give just a few examples:

       (a) all the Class Vehicles were imported by VWGOA from its Herndon, Virginia,

       headquarters before being originally titled; (b) how the Class Vehicles were used was

       determined by VWGOA from its Herndon, Virginia headquarters until such time as being

       sold to the Plaintiffs or the Class Members; (c) registration of the Class Vehicles, by and

       through false applications for title, was overseen and paid for by VWGOA from its

       Herndon, Virginia headquarters; (d) management of the Press-Fleet Cars occurred

       predominantly out of VWGOA’s headquarters in Herndon, Virginia (i.e. VWGOA’s Press

       Fleet Coordinator works out of VWGOA’s Herndon office); (e) prior to the time when the

       Class Vehicles were sold to Class Members, including Plaintiffs, the repairs and

       maintenance of the Class Vehicles was overseen, directed and paid for by VWGOA from

       its Herndon, Virginia headquarters; and (f) the CPO program is managed predominantly

       out of VWGOA’s headquarters in Herndon, Virginia (e.g. both the Audi & Volkswagen

       Certified Pre-Owned Managers work out of VWGOA’s Herndon office).

                           COMMON FACTUAL ALLEGATIONS

                    A. Federal Standards & Certification Requirements

 34.   Congress passed the National Traffic and Motor Vehicle Safety Act of 1966 (the “Safety

       Act”) with the express purpose of “reduc[ing] traffic accidents and deaths and injuries to

       persons resulting from traffic accidents.” Pub. L. No. 89–563, 80 Stat. 718 (codified at 49



                                  Class Action Amended Complaint
                                           Page 20 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 21 of 136 PageID# 147




       U.S.C. §§ 30101–30183). Toward this end, Congress directed the Secretary of

       Transportation to prescribe safety standards for motor vehicles, see 49 U.S.C. § 30111(a),

       a statutory duty the Secretary delegates to National Highway Transportation Safety

       Administration (“NHTSA”). See 49 C.F.R. § 501.2. NHTSA's standards (“FMVSS” or

       “Federal Safety Standards”) serve as mandatory performance benchmarks for motor

       vehicles and their constituent parts. See 49 U.S.C. § 30112(a)(1). As such, manufacturers

       must certify that the vehicles they produce comply with each standard that applies. See id.

       § 30115. Manufacturers must communicate this certification to consumers by including a

       label on each vehicle that specifically states, in pertinent part, “This vehicle conforms to

       all applicable Federal motor vehicle safety, bumper, and theft prevention standards in effect

       on the date of manufacture shown above.” 49 C.F.R. § 567.4(g)(5) (“Manufacturer’s

       Certification”).

 35.   If a vehicle is altered after the date of manufacture, then the person or entity altering that

       vehicle (the “Alterer”), “Has a duty to determine continued conformity of the altered

       vehicle with applicable Federal motor vehicle safety, Bumper and Theft Prevention

       standards” and the Alterer “[a]ssumes legal responsibility for all duties and liabilities for

       certification under the Vehicle Safety Act.” 49 C.F.R. § 567.7. Similar to the required

       Manufacturer’s Certification, the Alterer must also affix a label to the vehicle certifying,

       “This vehicle was altered by (individual or corporate name) in (month and year in which

       alterations were completed) and as altered it conforms to all applicable Federal Motor

       Vehicle Safety, Bumper and Theft Prevention Standards affected by the alteration and in

       effect in (month, year).” 49 C.F.R. § 567.7(b)(1) (“Alterer’s Certification”).




                                  Class Action Amended Complaint
                                           Page 21 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 22 of 136 PageID# 148




 36.   Subject to certain exceptions not applicable here, if a vehicle does not conform to the

       Federal Safety Standards, including all required certifications, the vehicle cannot be legally

       imported into the United States unless: (a) the vehicle is used solely for the purposes of

       research, investigations, show or display, demonstrations or training, or competitive racing

       events; or (b) the importer has received written permission from NHSTA or the importer

       is an original manufacturer of motor vehicles (or wholly owned subsidiary thereof) that are

       certified to comply with all applicable Federal motor vehicle safety standards; and (c) the

       importer provided NHTSA with documentary proof of export or destruction not later than

       30 days following the end of the period for which the vehicle had been admitted to the

       United States. See 49 C.F.R. § 591.5(j).

 37.   Irrespective of whether a vehicle is legally imported from outside the United States or

       legally manufactured here in the United States (Volkswagen produces some of its cars at a

       plant located in Chattanooga, Tennessee), any vehicle that does not conform to Federal

       Safety Standards or that is not properly certified as conforming to Federal Safety Standards

       cannot be legally sold in the United States.

                                    B. Pre-Production Cars

 38.   Pre-production cars are vehicles that allow automakers like Volkswagen to find problems

       before a new model goes on sale to the public. Pre-production cars come after prototypes,

       which themselves are preceded by concept cars. Pre-production vehicles are followed by

       production vehicles, also called series vehicles (“Series-Production Cars”), which are mass

       produced and sold to consumers through dealerships. The point in time when the very first

       Series-Production automobile is produced is known within the automotive industry as the

       Start of Production (“SOP”) or Job No. 1.



                                  Class Action Amended Complaint
                                           Page 22 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 23 of 136 PageID# 149




 39.   Pre-production cars are divided into two sub-types: pre-series (“Pre-Series Cars”) and zero

       series (“Zero-Series Cars”) (collectively “Pre-Production Cars”). Pre-series aims to

       produce automobiles under similar conditions to Series Production to prove

       reproducibility, a method known as the production try-out. Pre-Series Cars are followed by

       Zero-Series Cars, which are produced to ensure the process and product quality is at a

       customer-acceptable product level. The production of Zero-Series Cars is the last step

       before SOP and serves as a buffer that hands over responsibility to those within the

       manufacturing facility tasked to make the Series Production. Volkswagen refers to the

       process of creating these Pre-Production Cars, as well as the place within its manufacturing

       centers where that process occurs, as the Pilot Hall.

 40.   Although Pre-Production Cars are very similar to Series-Production Cars, there can be and

       typically are material differences between the two builds. Subframes can be swapped,

       steering gears disassembled and blueprinted, rework of the body flanges conducted,

       modification of panel alignment and door gaps performed, sanding of spot welding and

       bond work conducted, and implementation of custom exterior paint and the like are not

       uncommon. Moreover, individual component parts used in the Pre-Production Cars often

       vary from the component parts used in the Series-Production Cars of the same make, model

       and year.

 41.   Volkswagen has been plagued by delays and other problems within its component-part

       supply chain over the years, particularly during the 2011 through 2016 time period. On

       numerous occasions Volkswagen has been forced to delay SOP because of a lack of

       available component parts needed for the Series-Production build, and while there can be

       some flexibility in adjustments to SOP, the timing of when the Pre-Series Cars and Zero-



                                  Class Action Amended Complaint
                                           Page 23 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 24 of 136 PageID# 150




       Series Cars must occur is stringent and unforgiving because the Pre-Production Cars are

       needed well in advance of SOP for use in Volkswagen’s marketing activities. Carmakers

       like Volkswagen book space at car shows, sometimes more than a year in advance, to

       promote its latest and soon-to-be-released cars. These shows occur on a date certain and

       will not be postponed just because Volkswagen’s component parts have not yet arrived at

       its manufacturing facility that results in a delay in Volkswagen’s SOP. For this reason, it

       is not uncommon within Volkswagen that its Pre-Series Cars and Zero-Series Cars are built

       with component parts substantially different from those components that have been

       approved and tested for use in the Series-Production Cars.

 42.   As a result, it is not uncommon for the weight of Volkswagen’s Pre-Production Cars to

       vary significantly from the weight of its Series-Production Cars. These differences in

       weight and the distribution of that weight can impact safety as well as the overall crash-

       worthiness of Pre-Series Cars and Zero-Series Cars compared to Series-Production Cars

       that are properly tested and certified as compliant with Federal Safety Standards. These

       differences can also undermine third-party safety ratings of the build of Series-Production

       Cars to Pre-Production Cars, making those ratings inapplicable to the build of the Pre-

       Series and Zero-Series Cars of the same make, model and model year. For example, it is

       questionable whether safety ratings performed by the Insurance Institute for Highway

       Safety (“IIHS”) are applicable at all to any of Volkswagen’s Pre-Production Cars, given

       that the testing and resulting ratings provided by IIHS are based upon the design, build,

       weight and component parts used in the build of the Series-Production Cars.

 43.   At best, the differences between the builds of Pre-Production Cars and the build of the

       Series-Production Cars create uncertainty regarding the safety of the Pre-Production Cars,



                                 Class Action Amended Complaint
                                          Page 24 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 25 of 136 PageID# 151




         given that the tests performed to ensure compliance with Federal Safety Standards are

         generally based upon the design, build, weight and component parts specified and approved

         for the Series-Production Cars, and are not intended to apply to the build of Pre-Production

         Cars, which often consist of a hodge-podge of whatever components might be available on

         the manufacturing floor when Volkswagen is rushing to beat the clock to get its Pre-

         Production Cars to the next car show.

 44.     Given the foregoing, at all relevant times herein, it was well understood within Volkswagen

         that Pre-Production Cars that differ in any material way from Series-Production Cars could

         not and cannot be sold in the United States to consumers.1 And it was not difficult for

         Volkswagen to determine if such material deviations existed. For example, Volkswagen

         maintains an internal database known as the Elektronischer Teilekatalog, commonly

         referred to by its abbreviation ETKA, which is the official electronic parts catalogue for

         Volkswagen-branded and Audi-branded passenger cars. With only a vehicle identification

         number (“VIN”), the ETKA system will determine whether any given vehicle is a Pre-

         Series Car or Zero-Series Car, and if so, the ETKA system produces a warning message

         that states, “caution: preproduction model.                       [T]he vehicle contains special

         equipment/fixtures that are not documented in the genuine parts catalogue.” Volkswagen

         also maintains an internal as-built database known as the “Daisy System” which documents

         the as-built condition of each of its Pre-Production Cars.




 1
  While Volkswagen conceivably could have attempted to have each Pre-Production Car separately tested and
 individually certified as complying with applicable regulatory standards, to have done that would have been cost-
 prohibitive insofar as the potential gain to Volkswagen from the sale of such a car would have been outweighed by
 the cost of individual certification. For this reason, at least prior to 2011, it was Volkswagen’s common practice to
 only use its Pre-Production Cars for research, investigations, show or display, demonstrations or training, or
 competitive racing events, and once that use was complete, it was typical for Volkswagen to scrap or export its Pre-
 Production Cars.

                                         Class Action Amended Complaint
                                                  Page 25 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 26 of 136 PageID# 152




                                      C. Press-Fleet Cars

 45.   Volkswagen, like most automobile manufacturers and distributors, expends significant

       resources to promote each vehicle series for each model year, which typically begins well

       prior to the time when any Series-Production Cars have been manufactured or are otherwise

       made available for sale to consumers.

 46.   Car shows are some of the most important marketing events that are used very early in the

       promotional lifecycle of a soon-to-be-released vehicle. It is at these car shows where

       manufacturers and distributors like Volkswagen provide the automotive press and the

       public with its first peak at its vehicle line-up for the upcoming model year. The vehicles

       that Volkswagen uses at such car shows (the “Auto-Show Cars”) are typically Pre-

       Production Cars, given that Series-Production Cars typically have not yet been built or are

       not otherwise available by the date that these car shows occur.

 47.   Before Volkswagen sends any of its Pre-Production Cars to these auto shows, it or one of

       its contractors preps the car to get it in “show” condition, which is also known as giving

       the car “press finish.” This is yet another reason why there is often substantial variation

       between the as-built condition of Pre-Production Cars compared to the Series-Production

       Cars, given that an effort of a body shop to get Auto-Show Cars into “press finish” can and

       do often involve modifications to the build of those Pre-Production Cars.

 48.   After these Auto-Show Cars are no longer needed for display at shows, it is common for

       Volkswagen to loan these cars to members of the automotive media for evaluation in hopes

       of generating positive reviews and media coverage for its vehicles. Volkswagen also loans

       other Pre-Production Cars and Series-Production Cars not otherwise used for display at

       auto shows to members of the automotive press for the same purpose (“Media-Loaned



                                 Class Action Amended Complaint
                                          Page 26 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 27 of 136 PageID# 153




          Cars”). Volkswagen collectively refers to the Auto-Show Cars and the Media-Loaned Cars

          as its Press Fleet (the “Press-Fleet Cars”).

 49.      Press-Fleet Cars take some of the worst abuse and are some of the hardest-driven cars in

          existence.2 This occurs for several reasons. First, manufacturers including Volkswagen

          encourage members of the automotive media to drive Press-Fleet Cars in a manner that

          pushes those cars to the limit to “see what this car can really do” in the hopes of getting

          positive-press exposure that Volkswagen knows money can’t otherwise buy. For example,

          Volkswagen loaned the Golf that was later purchased by Plaintiff R. Garcia (without

          knowledge of the prior media use) to Digital Trends journalist Nick Jaynes for a period of

          six months to enable Jaynes to push that car to its limits. With Volkswagen’s blessing and

          encouragement, upon receiving this car from Volkswagen Jaynes stated, in pertinent part,

          “[W]e at DT will be putting the Golf R through its paces – and racking up the miles — on

          the road during our daily commutes, on the track, and on country back roads during a

          spirited Sunday drive.” Nick Jaynes, VW’s 2015 Golf R Sold Out in 24 Hours But Digital

          Trends Got the First One (Digital Trends Mar. 13, 2015), available at

          https://www.digitaltrends.com/cars/vws-2015-volkswagen-golf-r-sold-out-in-12-hours-

          but-digital-trends-the-first-one/ (last visited March 11, 2019).

 50.      Second, the use of manufacturer-owned cars, driven on manufacturer-issued plates, at the

          sole expense of the manufacturer, is viewed by some journalists as a perk of the job to

          which they are entitled. Believing they have “earned” the right to this revolving use of



 2
  Matt Hardigree, The Truth About Press Cars, (Jalopnik June 29, 2015), available at https://jalopnik.com/the-truth-
 about-press-cars-1714460086 (last visited March 11, 2019) (“I estimate that I’ve been loaned around $8 million worth
 of vehicles by car companies to review. These are called ‘press cars’ and the total cost of delivering these vehicles to
 me is somewhere in the low six-figures and I’ve done about five figures’ worth of damage to them.” Hardigree goes
 on to acknowledge that when the press-use is completed these cars are “resold without the buyer being told that it was
 used as an abused rental car by ungrateful journalists.”).

                                          Class Action Amended Complaint
                                                   Page 27 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 28 of 136 PageID# 154




          manufacturers’ hot-off-the-production-line vehicles, these individuals are not shy about

          “spending” every bit of this bonus. In other words, these journalists aren’t slowing down

          for speedbumps; they aren’t trying to dodge potholes; and they aren’t otherwise worrying

          about ramming the tires of their Press-Fleet Car into the curb when parking, and if any of

          that abuse that happens to cause unseen frame damage, so be it. Volkswagen is all too

          happy to encourage this mindset by promoting a pecking order among journalists given

          that more influential members of the automotive media are often asked to “test” the

          manufacturer’s higher-end vehicles, while less influential members of the media are asked

          to review cars at the bottom end of the manufacturer’s latest new-car offerings. And

          Volkswagen takes care to ensure that the organizations for which these journalists work

          also get in on the action, given that if a positive review is published, Volkswagen will often

          use that review in its own marketing materials and will then pay the journalist’s employer

          a substantial fee for doing so.3

 51.      Third, manufacturers including Volkswagen seek to expose the greatest number of

          journalists in the shortest amount of time to its Press Fleet Cars to maximize the return on

          investment. To do that, Volkswagen limits the time that most journalists are loaned a car

          to about seven days on average. It is not uncommon for a Press-Fleet Car to be driven by

          15 or more separate members of the automotive media during the one-year period when

          these cars typically remain a part of Volkswagen’s Press Fleet. Consequently, the care with

          which Press-Fleet Cars are driven resembles the same type of rough treatment rental cars



 3
  “’The tricky thing here is that [a press car] blurs the line between journalism and being an arm of the manufacturer’s
 PR,’ says Gabe Shenhar, the Senior Auto Test Engineer and Program Manager at Consumer Reports.” Matt Hardigree,
 The Truth About Press Cars, (Jalopnik June 29, 2015), available at https://jalopnik.com/the-truth-about-press-cars-
 1714460086 (last visited March 11, 2019). Given this conflict of interest, a handful of media organizations like
 Consumer Reports and the New York Times pay a rental fee to manufacturers for the use of any manufacturer-owned
 car, even if borrowed solely to allow a review, to avoid even the appearance of impropriety. Id.

                                          Class Action Amended Complaint
                                                   Page 28 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 29 of 136 PageID# 155




       receive, or even worse, given that there is typically no financial consequence to a journalist

       who rags out a Press-Fleet Car.

 52.   Once the next model-year cars are set to be released, Volkswagen disposes of its Press-

       Fleet Cars that had been used to promote those vehicles from the prior model year. Because

       most of Volkswagen’s Press-Fleet Cars are also Pre-Production Cars and given that those

       cars materially differ from the Series-Production Cars that conform to Federal Safety

       Standards, most of Volkswagen’s Press-Fleet Cars cannot be legally sold to consumers.

       From 2011 through 2016, however, Volkswagen executives made the conscious decision

       to illegally sell its Press-Fleet Cars to consumers and to knowingly falsify the true

       characteristics of those cars.

                                        D. Leased-Fleet Cars

 53.   Many of the functional Pre-Production Cars imported into the United States by

       Volkswagen, even those that are used for marketing purposes as part of the Press Fleet, are

       ultimately leased to Volkswagen employees (“Leased-Fleet Cars”) before being resold to

       the public. Some of Volkswagen’s Pre-Production Cars are assigned to a general pool of

       vehicles for short-term loans to Volkswagen employees for their personal use (the “Pool-

       Fleet Cars”), and many of these cars end up becoming part of the Leased Fleet after being

       leased to a specific Volkswagen employee.

 54.   Volkswagen operates its Press Fleet and its Pool Fleet on manufacturer-issued license

       plates without titling or registering these vehicles for a time after putting those vehicles

       into functional use. The reason for this delay between the date these vehicles are first used

       in the United States and the date that the vehicles are first titled in the United States is that

       Volkswagen typically lacks all required governmental certifications at the time it puts its



                                   Class Action Amended Complaint
                                            Page 29 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 30 of 136 PageID# 156




       Pre-Production Vehicles into first use, and therefore, Volkswagen operates those vehicles

       by relying upon certain certification exemptions. These exemptions, however, do not

       permit Pre-Production Vehicles to be sold or leased until such cars are properly certified.

       Because it is cost prohibitive, Volkswagen does not separately test or seek separate

       certification for its Pre-Production Cars, but instead, Volkswagen simply relies upon the

       certification it obtains for the build of its Series-Production Cars once that certification

       process is complete. This attempt by Volkswagen at certification is not valid because of

       material differences that typically exist between the build of its Pre-Production Cars and

       the build of its Series-Production Cars that is properly tested and approved.

 55.   Given the foregoing, it is typical for Volkswagen to apply for the original title and

       registration of its Pool-Fleet Cars and Press-Fleet Cars only after those cars have been

       driven a significant number of miles on manufacturer-issued or distributor-issued plates.

       Because a substantial portion of Volkswagen’s Leased-Fleet Cars originate from

       Volkswagen’s Pool Fleet, it is also typical for the cars within the Leased Fleet to have been

       driven a substantial number of miles at the time of application for the initial title and

       registration.

                                   E. The Odometer Fraud

 56.   Because Volkswagen knows that material differences typically exist between its Pre-

       Production Cars and its Series-Production Cars, Volkswagen attempted to hide this fact, in

       part, by disguising the time period within which its Pre-Production Cars, Press-Fleet Cars,

       and Pool-Fleet Cars were most-extensively used. Volkswagen is able to avoid regulatory

       scrutiny as to whether a given vehicle is a Pre-Production Car if Volkswagen retains its

       Pre-Production Cars for internal use until the time when such vehicles are driven a



                                  Class Action Amended Complaint
                                           Page 30 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 31 of 136 PageID# 157




       minimum number of miles so that the car will be considered to be “used” under applicable

       state law upon subsequent titling and registration, and thereby exempted from some of the

       scrutiny applicable to “new” cars.

 57.   Mileage driven prior to the time of the initial titling and registration does not count toward

       the determination of whether a vehicle is classified as new or used for purposes of being

       exempt from certain new-car certification requirements. This creates an incentive for

       Volkswagen to lie on its application for the original title for its Pre-Production Cars, Press-

       Fleet Cars and Pool-Fleet Cars about the mileage of those cars at the time when the

       application for original title is made. Simply put, it is to Volkswagen’s advantage to claim

       that its Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars have no miles or low

       miles at the time of initial title application, and to subsequently claim when it resells those

       cars to consumers that the mileage shown on the odometer occurred after the date or

       original titling and registration, even though most of the mileage on these vehicles occurred

       before the initial titling.

 58.   Volkswagen knows that lying about the mileage at the time of the original application for

       title and registration will also camouflage to consumers the vehicle’s use history as well as

       the value of that used vehicle. Specifically, if Volkswagen were to honestly report that

       thousands of miles of use was put on a vehicle prior to the date of original titling and

       registration, a consumer might discover that such vehicle was used by many other

       individual drivers as part of Volkswagen’s Press Fleet (when falsely represented to be a

       “CARFAX 1-Owner” car purportedly used for only a short period of time as part of

       Volkswagen’s “corporate fleet”) or Volkswagen’s Pool Fleet (when falsely represented to

       be a “CARFAX 1-Owner” car purportedly used for only a short period of time as a



                                     Class Action Amended Complaint
                                              Page 31 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 32 of 136 PageID# 158




       “personal lease”). As explained in the introduction of this Complaint, disclosure of the

       timing of when the Class Vehicles were first extensively driven could have also revealed

       that the vehicle under consideration was a Pre-Production Car that could not be legally

       sold.

 59.   These temptations proved too much for Volkswagen insofar as it falsified the mileage of

       its Pre-Production Cars, Press-Fleet Cars and Pool-Fleet Cars when applying for the

       original title and registration. Specifically, Volkswagen falsely claimed that only 10 miles

       had been driven on these cars as of the time of initial titling and registration, rather than

       being honest and disclosing that most of the miles driven on Volkswagen’s Pre-Production

       Cars, Press-Fleet Cars and Pool-Fleet Cars occurred before the initial titling and

       registration. This dishonesty allowed Volkswagen to sell its Pre-Production Cars, Press-

       Fleet Cars and Pool-Fleet Cars much more quickly as “used” (resulting in less regulatory

       scrutiny) by counting pre-titling mileage as if it had occurred after the initial title issued.

       This fraud also allowed Volkswagen charging a higher resale price for these cars by

       keeping its customers in the dark about these vehicles’ history of use. Volkswagen ensured

       its prospective customers would rely on this false information by repeating these lies to

       every sales prospect who showed interest in one of its CPO cars, by-and-through a Carfax

       Report containing the false-mileage information, as well as the misleading designation of

       each of these vehicles as a “1-Owner” car. Volkswagen’s fraud worked insofar as it led to

       the sale of the Class Vehicles to Plaintiffs and the Class members.

 60.   Plaintiff R. Garcia and Plaintiff Jacobson are each typical examples of the average Class

       member against whom Volkswagen perpetrated the Odometer Fraud. In Plaintiff R.

       Garcia’s case, Volkswagen applied for the initial title and registration for the Golf on



                                  Class Action Amended Complaint
                                           Page 32 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 33 of 136 PageID# 159




       December 16, 2015, falsely claiming on its title application that the Golf had been driven

       only 10 miles as of that date. Volkswagen repeated this lie to R. Garcia in the Carfax Report

       that Volkswagen provided to R. Garcia just prior to his purchase of the Golf. Contrary to

       Volkswagen’s representations, the Golf had been driven thousands of miles as of December

       16, 2015. Volkswagen reported this false information to Carfax to make it appear on the

       Carfax Report that the Golf had been driven 9,430 miles during the one-month period of

       time from December 16, 2015 when Volkswagen first reported the Golf as having only 10

       miles on the odometer until January 20, 2016 when Volkswagen transferred the Golf to

       one of its dealers and reported the odometer to read 9,430 miles in preparation to sell the

       Golf as a Certified Pre-Owned “1-Owner” vehicle.

 61.   R. Garcia did not discover that Volkswagen’s claim was false that the Golf had only been

       driven 10 miles as of December 16, 2015 until after engaging undersigned counsel, who in

       January 2019 traced the service records for R. Garcia’s Golf back through the year prior to

       R. Garcia’s purchase. These records revealed that Dick Hannah Volkswagen in Vancouver,

       Washington serviced the Golf on August 14, 2015, and recorded the mileage as of that date

       to be 8,580 miles. Dick Hannah invoiced VWGOA for this service (as well as many others)

       and included the correct mileage on that invoice. Consequently, VWGOA knew that the

       mileage on the Golf was NOT 10 miles as of December 16, 2015 when Volkswagen made

       that false representation when it initially titled the Golf, and Volkswagen knew exactly

       what it was doing when it repeated that lie to R. Garcia in the Carfax Report.

 62.   As a result of this falsification of the mileage by VWGOA, the Carfax Report given to R.

       Garcia also falsely states that his Golf was used only as a “corporate fleet” vehicle for an

       estimated length of ownership of only “1 month” with such ownership allegedly occurring



                                  Class Action Amended Complaint
                                           Page 33 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 34 of 136 PageID# 160




       within the state of Michigan. The truth, however, is that the Golf was a Zero-Series Car

       that had been driven hard by journalists for thousands of miles across numerous states over

       a 10-month time period as part of Volkswagen’s Press Fleet. This information was

       strategically concealed by Volkswagen from R. Garcia to fraudulently induce R. Garcia’s

       purchase of the Golf, and it worked.

 63.   The Odometer Fraud perpetrated by Volkswagen against R. Garcia is not an isolated

       occurrence, but instead represents a pattern of fraud that VWGOA has repeated over-and-

       over again in selling the Class Vehicles. For example, in Plaintiff Jacobson’s case,

       Volkswagen applied for the initial title and registration for the CC R-Line on October 21,

       2015 and falsely represented that the CC R-Line had been driven only 10 miles as of that

       date. Volkswagen repeated this lie to Jacobson in the Carfax Report that Volkswagen

       provided to Jacobson just prior to his purchase of the CC R-Line.             Contrary to

       Volkswagen’s representations, the CC R-Line had been driven thousands of miles as of

       October 21, 2015. Volkswagen reported this false information to Carfax to make it appear

       on the Carfax Report that the CC R-Line had been driven 5,310 miles during the two-month

       period of time from October 21, 2015 when Volkswagen first reported the CC R-Line as

       having only 10 miles on the odometer until January 5, 2016 when Volkswagen transferred

       the CC R-Line to one of its dealers and reported the odometer to read 5,310 miles in

       preparation to sell the CC R-Line as a Certified Pre-Owned “1-Owner” vehicle.

 64.   Jacobson did not discover that Volkswagen had lied when it claimed that the CC R-Line

       had only been driven 10 miles as of October 21, 2015 until after engaging undersigned

       counsel, who in January 2019 traced the service records for Jacobson’s CC R-Line back

       through the year prior to Jacobson’s purchase. These records revealed that Royal Motor



                                 Class Action Amended Complaint
                                          Page 34 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 35 of 136 PageID# 161




       Sales in San Francisco, California serviced the CC R-Line on June 22, 2015, and recorded

       the mileage as of that date to be 3,231 miles. Royal Motor Sales invoiced VWGOA for this

       service (as well as many others) and included the correct mileage on that invoice.

       Consequently, VWGOA knew that the mileage on the CC R-Line was NOT 10 miles as of

       October 21, 2015 when Volkswagen made that false representation when it initially titled

       the CC R-Line, and Volkswagen knew exactly what it was doing when it repeated that lie

       to Jacobson in the Carfax Report.

 65.   As a result of this falsification of the mileage by VWGOA, the Carfax Report given to

       Jacobson also falsely states that his CC R-Line was used only as a “corporate fleet” vehicle

       for an estimated length of ownership of only “2 months” with such ownership allegedly

       occurring entirely within the state of Michigan. The truth, however, is that the CC R-Line

       was a Zero-Series Car that had been driven hard by journalists for thousands of miles across

       numerous states over an 8-month time period as part of Volkswagen’s Press Fleet. This

       information was strategically concealed by Volkswagen from Jacobson to fraudulently

       induce Jacobson’s purchase of the CC R-Line, and it worked.

 66.   This Odometer Fraud perpetrated by VWGOA against Plaintiff R. Garcia and Plaintiff

       Jacobson is typical of the same pattern by which Volkswagen deceived the other Class

       members (e.g. into purchasing the Class Vehicles.

                      F. Volkswagen’s Certified Pre-Owned Program

 67.   The sale of used Audi-branded and Volkswagen-branded passenger cars is critical to

       Volkswagen’s overall sales and growth strategy in the United States. Specifically, the price

       at which a vehicle manufacturer and distributor like Volkswagen can sell its used cars has

       a direct relationship with the demand and resulting price at which Volkswagen can sell its



                                 Class Action Amended Complaint
                                          Page 35 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 36 of 136 PageID# 162




       new cars. This relationship is measured by the so-called residual value of the used cars

       Volkswagen sells, which reflects how well a used car holds its value in the marketplace, as

       of a given date, expressed as a percentage of the vehicle’s suggested manufacturer’s retail

       price (“MSRP”).

 68.   In the late 2000s, Volkswagen analyzed its used-car sales in the United States and found

       those sales to be lacking, particularly with respect to residual value. In response,

       Volkswagen sought to optimize residual value of its used-car sales by expanding sales of

       its so-called Certified Pre-Owned (“CPO”) vehicles.

 69.   A certified pre-owned vehicle program is one in which a vehicle manufacturer or its

       distributor sells certain used vehicles through its network of dealers where the vehicle has

       been “certified” as having met certain criteria. The idea of the CPO program operated by

       Volkswagen for both Audi-branded and Volkswagen-branded cars is to create the

       impression among prospective used-car buyers that a “certified” pre-owned vehicle is of a

       significantly greater quality and reliability than an otherwise identical vehicle that has not

       been “certified.” To reinforce the notion that a “certified” pre-owned car can be trusted to

       a much greater degree than a non-certified car, Volkswagen offers an extended (albeit

       limited) warranty that is “free” to the customer (paid for to Volkswagen by its dealers),

       which accompanies only those pre-owned cars that have Volkswagen’s “certified” seal of

       approval.

 70.   The benefits realized by Volkswagen from its CPO program are significant. First,

       Volkswagen can sell CPO Cars for as much as $6,000.00 more per unit than similarly

       situated non-CPO cars. For example, in 2010 the average selling price of an Audi-branded

       CPO Car was $31,060, while the average selling price for an Audi-branded non-CPO car



                                  Class Action Amended Complaint
                                           Page 36 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 37 of 136 PageID# 163




       was only $25,012. Similarly, in 2011, the average selling price of an Audi-branded CPO

       Car was $31,713, while the average selling price for an Audi-branded non-CPO car was

       only $26,986.

 71.    Second, CPO car sales expand Volkswagen’s customer base, increases brand visibility,

       and raises residual values of Volkswagen’s used-car sales, which in turn, creates greater

       demand and higher sales prices for Volkswagen’s new cars.

 72.   Third, the average number of days it takes to sell a CPO Car can be and has been

       significantly less than a non-CPO Car, which leads to faster inventory turnover and greater

       profitability.

 73.   Fourth, Volkswagen is paid a fee by its dealers for the extended warranty that accompanies

       each CPO Car, which can generate $2,000 or more of additional revenue for Volkswagen

       for each CPO car sold.

 74.   Fifth, Volkswagen derives significant revenue by financing CPO Cars to its customers

       through its captive lender VW Credit a/k/a Audi Financial Services, earning Volkswagen

       hundreds of millions in additional revenue through financing provided for CPO Car sales.

       CPO-car purchasers are more than two times more likely to use VW Credit to finance the

       purchase than are purchasers of non-CPO cars.

 75.   Sixth, the expansion of CPO Car sales has significantly increased revenue from

       Volkswagen’s sales of parts and related services for its CPO Cars.

 76.   Given the foregoing, it is no wonder that internally Volkswagen refers to its CPO program

       as a “Certified Profit Opportunity.”

 77.   Understanding the importance of its CPO program to its overall profitability, in 2011

       Volkswagen began to push the development of its CPO sales harder than it had ever before.



                                 Class Action Amended Complaint
                                          Page 37 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 38 of 136 PageID# 164




          Beginning in 2011, Volkswagen implemented an aggressive CPO bonus program to

          incentivize its dealers to purchase off-lease vehicles, rather than selling those cars at public

          auction, to limit public supply of late-model low-mileage Volkswagen-branded and Audi-

          branded cars, and to thereby increase CPO demand. During this same timeframe,

          Volkswagen also significantly increased its advertising dollars spent specifically for

          marketing its CPO programs. Simultaneously, Volkswagen implemented aggressive

          financing incentives for qualified buyers of its CPO Cars and paid its dealers up to a $500

          bonus for each CPO-Car sale in which its dealer was able to persuade the consumers to

          finance their CPO Car through VW Credit.

                                            G. The Carfax Con-Job

 78.      Volkswagen’s push to maximize residual value of its used-car sales through its CPO

          programs culminated with the execution of a so-called “Agreement for Audi/Volkswagen

          Certified Pre-Owned Programs” (the “Carfax Contract”) between VWGOA and Carfax,

          Inc. (“Carfax”), effective June 1, 2011 (the “Effective Date”), which was signed by Richard

          Raines, President of Carfax, and Michael Lohscheller, CFO of VWGOA, and which has

          been in effect from the Effective Date to the present. A summary of the most important

          provisions of the Carfax Contract are as follows:4

                   ■      VWGOA agreed to provide Carfax with access to a “daily data file feed”
                          reflecting its dealers’ inventory of Audi-branded and Volkswagen-branded
                          certified pre-owned vehicles, including the mileage on the date the vehicle
                          was titled, the mileage on the date that the car became a “certified pre-owned
                          vehicle” (“CPO Car”) and the mileage on the date the vehicle was sold
                          (“Volkswagen-Generated Vehicle History”). Carfax, in turn, agreed to
                          publish the Volkswagen-Generated Vehicle History on a so-called Carfax
                          Vehicle History Report (the “Carfax Report”);



 4
   The important provisions of the Carfax Contract to the present lawsuit are quoted in their entirety in this Complaint
 in the section concerning Plaintiffs’ Common-Law Claims under Count III for Breach of Contract.

                                          Class Action Amended Complaint
                                                   Page 38 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 39 of 136 PageID# 165




              ■    VWGOA agreed to promote Carfax on all AUDI/VW Certified Pre-Owned
                   window stickers, on AUDI/VW Certified Pre-Owned training materials, in all
                   AUDI/VW Certified Pre-Owned operations manuals, in all AUDI/VW
                   Certified Pre-Owned inspection checklists, and in all AUDI/VW Certified
                   Pre-Owned POP materials and displays;

              ■    VWGOA agreed to require its dealers to provide the Carfax Report containing
                   the Volkswagen-Generated Vehicle History to each purchaser of a CPO Car,
                   which purchaser was to also receive a “Buyback Guarantee Certificate” from
                   Carfax, which as explained hereinafter, instilled a false confidence in the
                   mind of each CPO Car purchaser that the information contained in the Carfax
                   Report was accurate;

              ■    VWGOA agreed to provide documentation to Carfax correcting information
                   when it becomes known to VWGOA (directly or through a Participating
                   AUDI/VW Dealer) that information on a record previously provided to
                   Carfax was in error.

              ■    VWGOA agreed that a car would be deemed ineligible for the AUDI/VW
                   Certified Pre-Owned Programs, and that it would not offer any vehicle for
                   sale as a CPO Car if the Carfax Report contains a notation indicating Not
                   Actual Mileage Title, Potential Odometer Rollback, or Not Built to US
                   Standards;

              ■    VWGOA agreed to comply with all federal, state and local law applicable to
                   its obligations and activities under the Carfax Contract;

 79.   Neither Carfax nor Volkswagen disclosed to Plaintiffs or any other Class Members prior

       to their purchase of a Volkswagen or Audi-branded CPO Car that a significant portion of

       each Class Vehicle’s “history” contained in the Carfax Report comes straight from

       Volkswagen, rather than from some “independent” third party. Quite to the contrary, both

       Carfax and Volkswagen falsely suggested that Volkswagen maintained no involvement in

       originating and assembling the data contained in the Carfax Report. For example, on the

       top header of the front page of each Carfax Report, Carfax refers to itself as an

       “independent company” as shown here:




                                Class Action Amended Complaint
                                         Page 39 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 40 of 136 PageID# 166




 80.   Volkswagen sent the same misleading message to Plaintiffs and Class Members. In its

       Audi CPO training materials for its dealers and salespeople, for example, Volkswagen

       stressed that prospective customers should be told that each CPO Car has “passed” the

       Carfax Report, which provides “assurance that Audi carefully considers a vehicle’s history

       when determining its Certified pre-owned eligibility.”

 81.   The notion that Volkswagen and Carfax are independent of each other is wildly inaccurate.

       Carfax, Inc., is a wholly owned subsidiary of R.L. Polk & Company (“Polk”). VW America

       has engaged Polk for years as its business consultant, to obtain market data on prospective

       customers, and to create marketing strategy. Not long after the execution of the Carfax

       Contract in 2011, VW America significantly expanded Polk’s consulting role the following

       year, paying it millions of dollars in annual fees to help VW America achieve its goal of

       selling 800,000 cars annually in the U.S. market, and to help its Audi division to become

       the “most-desired premium car brand” in the U.S. market by 2020. Volkswagen’s failure

       to disclose its close ties with Carfax as well as its failure to disclose that Volkswagen itself

       was the source for a significant portion of non-independent data used to create the Carfax

       Reports, was just the beginning of Volkswagen’s deceptive use of its CPO program and its

       relationship with Carfax.

 82.   Prior to the time when Plaintiffs and each Class member purchased their respective Class

       Vehicle, they were provided with a Carfax Report for the Class Vehicle under

       consideration.   Each Carfax Report contained a section called the “CARFAX Price

       Calculator” that purported to show how much more a consumer should be willing to pay

       above retail book value for the CPO Car under consideration, given that particular CPO

       Car’s vehicle history. A representative sample of this representation made to Plaintiffs and



                                   Class Action Amended Complaint
                                            Page 40 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 41 of 136 PageID# 167




       Class Members, which is taken from the Carfax Report provided to Plaintiff Jacobson to

       induce his purchase of his CC R-Line, is shown below:




 83.   In the CARFAX Glossary section of each Carfax Report provided to each Class Member,

       it states, “The vehicle’s retail book value plus the CARFAX Price Adjustment will give

       you a more accurate measure of the vehicle’s value.”

 84.   A primary factor used by Carfax to support an upward price adjustment to the otherwise

       applicable retail book value is if the Carfax Report reflects that the car under consideration

       is a one-owner vehicle. According to Carfax, one-owner cars are more valuable, in part,

       because of the perception among buyers that there is “a consistency to how the vehicle has

       been driven.” https://www.carfax.com/blog/one-owner-cars (last visited 02/12/2019).

       Carfax highlights the importance it places on this factor in the following graphic on its

       website:




                                  Class Action Amended Complaint
                                           Page 41 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 42 of 136 PageID# 168




 85.   The purported one-owner status of a vehicle is given prominence in the Carfax Report

       insofar as it is placed in a banner at the top of the front page of the report, and it is

       additionally called out by a color graphic, samples of which

       are shown here:




 86.   In the CARFAX Glossary section of each Carfax Report, it states, “CARFAX defines an

       owner as an individual or business that possesses and uses a vehicle. Not all title

       transactions represent changes in ownership. To provide estimated number of owners,

       CARFAX proprietary technology analyzes all the events in a vehicle history.” (Emphasis

       added).




                                 Class Action Amended Complaint
                                          Page 42 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 43 of 136 PageID# 169




 87.   Volkswagen and Carfax represented the Class Vehicles to be so-called “one-owner” cars,

       but this representation was false, given that an owner is defined in the Carfax Report as

       “an individual or business that possesses and uses a vehicle.” Volkswagen’s CPO Cars that

       were part of the Press Fleet or the Pool Fleet (to the extent transferred from the Pool Fleet

       to later become part of the Leased Fleet) would not meet the definition of a “one-owner”

       car because multiple persons, both inside and outside of Volkswagen, used and possessed

       these Class Vehicles before they were sold to Plaintiffs and Class Members. Volkswagen

       actively concealed this information from Plaintiffs and Class Members, which thereby

       enabled Volkswagen to sell Class Vehicles that it would not have otherwise been able to

       sell at a price for the Class Vehicles that Volkswagen would not have otherwise been able

       to obtain.

                      H. Skyrocketing CPO Sales Leads to More Fraud

 88.   Volkswagen’s efforts to expand its CPO-Car sales through both legal and illegal means

       were wildly successful as Volkswagen’s CPO-Car sales skyrocketed. In 2011, Volkswagen

       sold more CPO Cars than it had ever sold in a single year in company history, selling

       72,969 VW-branded CPO Cars and selling 37,259 Audi-branded Cars, for total combined

       CPO Car sales of 110,228 units, a 32% increase over 2010 levels. Volkswagen set new

       company CPO Car sales records again for the next two years, selling a combined total VW-

       branded and Audi-branded CPO Cars of 133,812 units in 2013 and 139,543 units in 2014.




                                  Class Action Amended Complaint
                                           Page 43 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 44 of 136 PageID# 170




       Volkswagen’s CPO Cars sales remained stellar in 2015 with 137,199 units sold, before

       softening in 2016 with 117,288 units sold.


                           CERTIFIED PRE-OWNED SALES
                                     VOLUME
                                                 Volkswagen   Audi




                                                     40,190     47,023   48,608
                                        36,469
                           37,259                                                 46,336

                 28,519

                                        86,187       93,622     92,520   88,591
                           72,969                                                 70,952
                 55,188


                 2010       2011        2012          2013       2014    2015     2016




 89.   Although this rapid increase in sales of Volkswagen’s CPO Cars was precisely what

       Volkswagen wanted, this expansion caused another problem of its own – it became

       increasingly difficult for Volkswagen to maintain an adequate supply of CPO-eligible cars

       to meet CPO-Car demand.

 90.   This strain on CPO-Car supply resulted, in part, from the fact that a significant portion of

       Volkswagen’s CPO-eligible cars come from lease maturities. In 2012 and 2013, lease

       maturities declined significantly, and in 2014 lease maturities were barely at 2010 levels.

       For example, for its Audi-branded cars, Volkswagen had lease maturities in 2010 and 2011

       of 44,232 units and 46,659 units respectively, which then dropped in 2012 and 2013 to

       37,195 and 38,758 respectively, and even in 2014 lease maturities remained slightly behind

       2010 levels with only 44,037 units maturing in 2014.



                                    Class Action Amended Complaint
                                             Page 44 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 45 of 136 PageID# 171




 91.   Faced with record CPO-Car demand combined with the slump in CPO-eligible car supply,

       along with a desire to make ever greater profits, Volkswagen made the conscious decision

       that it would not continue to comply with Federal Safety Standards by scrapping or

       exporting its Pre-Production Cars as had been Volkswagen’s practice prior to 2011.

       Instead, Volkswagen decided to cheat.

 92.   Specifically, after what typically amounts to a year of use within Volkswagen’s Press Fleet,

       its Pooled Fleet, or its Leased Fleet (or some combination of use within and between these

       fleets), Volkswagen began to route its Pre-Production Cars to be retrofitted at one of its

       retrofitting centers to prepare those cars for resale to U.S. consumers.

 93.   Volkswagen did not track the modifications made to its Pre-Production Cars during the

       retrofitting process, and therefore, Volkswagen was legally prohibited from releasing those

       cars for sale to U.S. consumers even if the build of the Pre-Production Cars was not

       materially different from the properly certified build of the Series-Production Cars. Yet,

       even if Volkswagen had properly tracked the changes it made to its Pre-Production Cars

       during the retrofitting process, the sale of any of those cars to U.S. consumers would still

       have been illegal because Volkswagen failed to provide the Alterer’s Certification with

       respect to any of its Pre-Production Cars that were retrofitted, including each of the Class

       Vehicles.

 94.   Consequently, none of Volkswagen’s Pre-Production Cars were legally eligible to be sold,

       insofar as those vehicles are not properly certified for sale to U.S. consumers and the safety

       of those vehicles could not and cannot be assured. Nevertheless, Volkswagen proceeded

       to sell those Pre-Production Cars, including the Class Vehicles, while hiding this

       information from consumers, including Plaintiffs and Class Members.



                                  Class Action Amended Complaint
                                           Page 45 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 46 of 136 PageID# 172




                                     I. The Sneaky Recall

 95.   Given the discovery of Volkswagen’s fraud relating to its diesel cars in 2015 and the

       ensuing litigation in the years following that scandal, Volkswagen determined that it was

       only a matter of time before it would be caught for its illegal sale of Pre-Production Cars.

 96.   To attempt to minimize the cost from the discovery by regulators or the public of its Pre-

       Production Fraud, Volkswagen conducted an internal study to determine exactly how many

       Pre-Production Cars were illegally sold; what Volkswagen’s legal exposure would likely

       be as a result of such illegal sale; and how Volkswagen should handle these illegal sales to

       minimize the cost of its misconduct.

 97.   In August 2016, Volkswagen completed this study and drafted a report (the “Pre-

       Production Sales Report”) that was provided to Herbert Diess (“Diess”), who served both

       then and now as the CEO of VW Germany.

 98.   As part of the Pre-Production Sales Report and subsequent investigation, Volkswagen

       identified more than 3,000 specific Pre-Production Cars, by VIN, that had been illegally

       sold in the United States, and which may pose a safety threat to U.S. consumers. Diess was

       made aware of these figures. Yet, Volkswagen took no action at that time to notify U.S.

       regulators or consumers of the problem, or to warn U.S. regulators or consumers of the

       potential safety threats created by the sales of these Pre-Production Cars.

 99.   Instead, Volkswagen waited until May 16, 2018 to file a so-called Part 573 Safety Recall

       Report (the “Recall Report”) with the NHTSA. In that report (as amended), Volkswagen

       falsely claimed that there were only 252 Pre-Production Cars (the “Recalled Vehicles”)

       that are “potentially involved” and issued a recall for those vehicles. These Recalled

       Vehicles include the following:



                                 Class Action Amended Complaint
                                          Page 46 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 47 of 136 PageID# 173




             •     2012-2016 Volkswagen Eos
                   Production Dates: Feb. 16, 2011 – April 2, 2015
                   VIN Range: Begin: WVWFW7AH1CV000781
                   VIN Range: End: WVWBW8AH4G000011
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5

             •     2013-2016 Volkswagen CC (F)
                   Production Dates: Jan. 19, 2012 – Nov. 18, 2015
                   VIN Range: Begin: WVWAP7AN9DE500024
                   VIN Range: End: WVWKP7AN1GE509289
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5

             •     2012-2012 Volkswagen CC
                   Production Dates: Mar. 2, 2011 – Mar. 2, 2011
                   VIN Range: Begin: WVWNN7AN9CE507027
                   VIN Range: End: WVWHN7ANXCE508202
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5

             •     2011-2013 Volkswagen GTI (A6)
                   Production Dates: Feb. 25, 2011 – April 17, 2013
                   VIN Range: Begin: WVWFV7AJ2BW218372
                   VIN Range: End: WVWED7AJ6DW134105
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5

             •     2015-2015 Volkswagen e-Golf
                   Production Dates: May 21, 2014 – Nov. 13, 2014
                   Recall Code: 01C5

             •     2011-2016 Volkswagen Golf(A6)
                   Production Dates: Mar. 2, 2011 – Oct. 27, 2015
                   VIN Range: Begin: WVWMM7AJ8BW228527
                   VIN Range: End: WVWUF7AU8GW138533
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5

             •     2011-2014 Volkswagen Touareg (New)
                   Production Dates: Oct. 28, 2010 – Feb. 12, 2014
                   VIN Range: Begin: WVGFG9BP2BD002456
                   VIN Range: End: WVGDP9BP9ED009335
                   Note: VIN Range Not Sequential
                   Recall Code: 01C5



                             Class Action Amended Complaint
                                      Page 47 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 48 of 136 PageID# 174




               •       2015-2015 Volkswagen Touareg (GP)
                       Production Dates: Oct. 2, 2014 – Nov. 10, 2014
                       VIN Range: Begin: WVGEP9BP0FD001288
                       VIN Range: End: WVGEG9BP9FD003086
                       Note: VIN Range Not Sequential
                       Recall Code: 01C5

               •       2012-2015 Volkswagen Tiguan
                       Production Dates: Feb. 28, 2011 – Dec. 23, 2014
                       VIN Range: Begin: WVGBV7AX5CW000006
                       VIN Range: End: WVGAV7AX3FW567184
                       Note: VIN Range Not Sequential
                       Recall Code: 01C5

               •       2013-2015 Volkswagen Golf (A6)
                       Production Dates: Mar. 22, 2012 – Nov. 8, 2014
                       VIN Range: Begin: WVWAB7AJ1DW000025
                       VIN Range: End: WVWLF7AU3FW140152
                       Note: VIN Range Not Sequential
                       Recall Code: 01C6

               •       2012-2012 Volkswagen Tiguan
                       Production Dates: June 23, 2011 – June 23, 2011
                       VIN: WVGAV7AXXCW500173
                       Recall Code: 01C6

 100.   For the above-specified vehicles designated with the Recall Code 01C5, which consists of

        233 Zero-Series Cars, Volkswagen admitted in its Recall Report that such vehicles “are

        unable to be repaired with parts or software updates.”

 101.   In the Recall Report, Volkswagen provided a misleading explanation for its illegal sales of

        Pre-Production Cars as follows:

               Recall vehicles are zero-series vehicles (very early production vehicles).
               Volkswagen has discovered that documentation about some of the possible
               modification(s) made to these vehicles during their internal use period may
               be incomplete. Because of this, Volkswagen cannot verify that the vehicles
               comply with all applicable regulatory requirements. The recalled vehicles
               differ from non-recalled vehicles in that the actual build status of the
               recalled population was not properly documented in Volkswagen’s IT
               systems.




                                  Class Action Amended Complaint
                                           Page 48 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 49 of 136 PageID# 175




 102.   In giving the foregoing explanation, Volkswagen made it appear that when it sold these

        252 Pre-Production Cars it did so as a result of an innocent mistake – an oversight by

        Volkswagen to properly document the “actual build status” within Volkswagen’s IT

        systems. To be sure, as to the cause of the recall, Volkswagen misleadingly reported to the

        NHTSA in the Recall Report that it had fixed the problem claiming, “In August 2016,

        processes were been [sic] implemented in internal IT systems to prevent the sale of special

        build (e.g. zero-series vehicles) to consumers.”

 103.   These explanations and proposed solutions by Volkswagen to the NHTSA and to the public

        are misleading because Volkswagen knew that the Recalled Vehicles could not be legally

        sold in the United States prior to the time they were sold, yet Volkswagen intentionally and

        knowingly sold those cars anyway. For example, in a June 5, 2013 e-mail from VWGOA

        employee Tim Glynn to VWGOA employees Matthew Bullion, Robert Martell and Eric

        Mowinski, on which, inter alia, then-VWGOA Executive Vice President & Chief

        Communications Officer Scott Vazin was copied, Mr. Glynn specifically warned, “[T]he

        Touareg R-Line & Tiguan R-Line need to be scrapped as they are early or heavily modified

        vehicles.” Yet, VWGOA ignored these warnings and proceeded to sell these cars to

        consumers. One of these cars was the Tiguan illegally sold to Plaintiff Glover.

 104.   These illegal sales began in 2011 at the direction of VW Germany executives. For

        example, Chi-han Chen, who served as head of quality assurance at Volkswagen’s

        Chattanooga plant during the 2011-2014 time period, admitted to VWGOA employee Greg

        McReynolds on November 5, 2014 that he had been instructed to sell Zero-Series Cars by

        VWAG executives in Wolfsburg since 2011. McReynolds reported this confression made

        by Chi-han Chen that same day to his superiors, VWGOA executives Mike Hennard and



                                  Class Action Amended Complaint
                                           Page 49 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 50 of 136 PageID# 176




        Robert McCarthy stating, “Chi-Han also advised me that Chattanooga, his department and

        others have received Wolfsburg approval to retrofit and sell their zero series cars for the

        last 3 years (he mentioned durability cars are typically not included). Judging from where

        this is heading, if the plan is to avoid the retail sale of the cars this may take some pressure

        from both of you and perhaps higher leadership.”

 105.   This pressure from “higher leadership” never came given that Volkswagen continued to

        knowingly sell its Pre-Production Cars to consumers for years after being made expressly

        aware of the illegal sales orchestrated by, inter alia, Chi-han Chen out of Volkswagen’s

        Chattanooga plant. To date, Chi-han Chen continues to be employed by Volkswagen.

                             J. Tolling of the Statute of Limitations

 106.   At some point in time after the May 16, 2018 Recall Report was filed with the NHTSA,

        Plaintiffs and Class Members first learned of the fraud perpetrated by Volkswagen

        described herein. The Plaintiffs and Class Members could not have reasonably discovered

        the fraud prior to May 16, 2018.

 107.   Volkswagen, by its fraudulent actions described herein, inhibited the ability of Plaintiffs

        and Class Members to bring a lawsuit against VWGOA prior to May 16, 2018, and

        therefore, any applicable statute of limitations was tolled until at least that date, or

        otherwise did not begin to run until at least that date. Alternatively, VWGOA is estopped

        from asserting any otherwise applicable statutes of limitation as a defense, given

        Volkswagen’s misconduct.




                                   Class Action Amended Complaint
                                            Page 50 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 51 of 136 PageID# 177




                               CLASS ACTION ALLEGATIONS

 108.   Plaintiffs bring this lawsuit as a class action pursuant to Federal Rules of Civil Procedure

        23(a); (b)(1); (b)(2); (b)(3); and/or (c)(4), on behalf of themselves and all others similarly

        situated as members of the following Nationwide Class and State Classes (collectively, the

        “Classes”); on their federal and state claims as the purchasers of the Class Vehicles.

                                    A. Class Vehicles Defined

 109.   The Class Vehicles are defined as follows:

               All Volkswagen-branded or Audi-branded used cars sold in the United States from
               June 1, 2011 to March 21, 2019 by any authorized Volkswagen or Audi dealership,
               designated as a Certified Pre-Owned (“CPO”) vehicle and represented to be a
               “CARFAX 1-Owner” vehicle, and which has at least one or more of the following
               characteristics:

               (a)     the vehicle is a pre-series, zero series or pre-production car (“Pre-
                       Production Cars”);

               (b)     the vehicle is one of the 252 cars (the “Recalled Vehicles”) identified by
                       Volkswagen in its so-called Part 573 Safety Recall Report filed with the
                       NHTSA on May 16, 2018 (as amended on July 23, 2018);

               (c)     the vehicle was driven by one or more members of the automotive press
                       (“Press-Fleet Cars”), but such use was not disclosed in the Carfax Report,
                       and instead the vehicle was represented in the Carfax Report to have been
                       possessed and driven only by Volkswagen as a corporate fleet vehicle;

               (d)     the vehicle was driven by one or more Volkswagen employees (“Pool-Fleet
                       Cars”), but such use was not disclosed in the Carfax Report, and instead the
                       vehicle was represented in the Carfax Report to have been possessed and
                       driven by only one individual as a personal lease vehicle.

 110.   The proposed Classes are defined as:

                                       B. Nationwide Class

        All persons and entities in the United States who purchased a Class Vehicle.

                                    C. California State Class

        All persons and entities in the state of California who purchased a Class Vehicle


                                   Class Action Amended Complaint
                                            Page 51 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 52 of 136 PageID# 178




                                     D. Colorado State Class

        All persons and entities in the state of Colorado who purchased a Class Vehicle.

                                      E. Florida State Class

        All persons and entities in the state of Florida who purchased a Class Vehicle.

                                      F. Illinois State Class

          All persons and entities in the state of Illinois who purchased a Class Vehicle.

                                    G. New Jersey State Class

        All persons and entities in the state of New Jersey who purchased a Class Vehicle.

                                   H. Washington State Class

        All persons and entities in the state of Washington who purchased a Class Vehicle.

 111.   Excluded from the Classes are: (a) Defendants, including any entity or division in which

        Defendants have a controlling interest, as well as their agents, representatives, officers,

        directors, employees, trustees, parents, children, heirs, assigns, and successors, and other

        persons or entities related to, or affiliated with Defendants; (b) the Judges to whom this

        case is assigned, their staff, and their immediate families; and (c) governmental entities.

        Plaintiffs reserve the right to amend the Class definitions if discovery and further

        investigation reveal that any Class should be expanded, divided into additional subclasses

        under Rule 23(c)(5), or modified in any other way.

 112.   Certification of Plaintiffs’ claims for class-wide treatment is appropriate because Plaintiffs

        can prove the elements of their claims on a class-wide basis using the same evidence as

        would be used in individual actions alleging the same claims.

 113.   This action has been brought and may be properly maintained on behalf of each of the

        Classes proposed herein under Federal Rule of Civil Procedure 23 and satisfies the



                                   Class Action Amended Complaint
                                            Page 52 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 53 of 136 PageID# 179




        numerosity, commonality, typicality, adequacy, predominance, and superiority

        requirements of its provisions.

                              I. Numerosity and Ascertainability

 114.   The members of the Classes are so numerous and geographically dispersed that individual

        joinder of all Class members is impracticable. There are believed to be at least 20,000

        members in the Nationwide Class, and a hundred or more members in each State Class.

        The precise number and identities of Nationwide Class and State Class may be ascertained

        from Volkswagen’s books and records and motor vehicle regulatory data. Defendants have

        comprehensive lists of Class Vehicle owners in their possession and are using them to

        communicate in writing to at least some of the Class members since July 2018.

        Accordingly, the disposition of the claims of Class members in a single action will provide

        substantial benefits to all parties and to the Court. Class members may be readily notified

        of the pendency of this action by recognized, Court-approved notice dissemination

        methods, which may include U.S. mail, electronic mail, Internet postings, and/or published

        notice.

                                          J. Typicality

 115.   The claims of the representative Plaintiffs are typical of the claims of the other Class

        members in that the representative Plaintiffs, like all Class members, purchased a Class

        Vehicle designed, manufactured, and distributed by Volkswagen, which has a build history

        and/or use history that was misrepresented by Volkswagen. The misrepresentations alleged

        to have been made by Volkswagen to the Class members about the Class Vehicles are

        limited in number and set forth in writing in the Carfax Report that accompanied each sale

        of every Class Vehicle. The representative Plaintiffs, like all Class members, have been



                                  Class Action Amended Complaint
                                           Page 53 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 54 of 136 PageID# 180




        damaged by Defendants’ misconduct in that they have incurred similar or identical losses

        relating to the Class Vehicles. Furthermore, the factual underpinning of Defendants’

        misconduct is common to all Class members and represents a common thread of

        misconduct resulting in injury to all Class members.

                           K. Predominance of Common Questions

 116.   There are numerous questions of law and fact common to Plaintiffs and Class members

        that predominate over any question affecting only individual Class members. The answers

        to these common questions will advance the adjudication or resolution of the litigation as

        to all Class members. These common legal and factual questions include:

               (a)     whether Volkswagen manufactured, advertised, marketed, distributed, sold,
                       or otherwise placed the Class Vehicles into the stream, of commerce in the
                       United States;

               (b)     whether Volkswagen knowingly sold Class Vehicles in the United States
                       that did not conform to Federal Safety Standards or that were not otherwise
                       properly certified for sale;

                (c)    whether Volkswagen knowingly committed Odometer Fraud by falsifying
                       the mileage of the Class Vehicles when making application for the original
                       title, and whether Volkswagen caused such false information to be
                       republished to Plaintiffs and Class members at the time of purchase of the
                       Class Vehicles to hide the true history of the Class Vehicles;

               (d)     whether Volkswagen made other material misrepresentations regarding the
                       Class Vehicles;

               (e)     whether Volkswagen actively concealed or failed to disclose material facts
                       about the Class Vehicles;

               (f)     whether Volkswagen had a duty to disclose the true nature of the Class
                       Vehicles to Plaintiffs and Class members;

               (g)     whether Volkswagen’s concealment of the true nature of the Class Vehicles
                       would have induced a reasonable consumer to act to their detriment by
                       purchasing one of the Class Vehicles;




                                  Class Action Amended Complaint
                                           Page 54 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 55 of 136 PageID# 181




               (h)     whether the Class Vehicles can be made to comply with Federal Safety
                       Standards, including certification requirements, within a reasonable time;

                (i)    whether Volkswagens’ conduct violated consumer protection statutes,
                       warranty laws, and other laws as alleged herein;

               (j)     whether Plaintiffs and Class members are entitled to a declaratory
                       judgment;

               (k)     whether Plaintiffs and Class members are entitled to equitable relief,
                       including, but not limited to, a preliminary and/or permanent injunction; and

               (l)     whether Plaintiffs and Class members are entitled to damages and other
                       monetary relief, and, if so, in what amount.

                                         L. Superiority

 117.   A class action is superior to all other available methods for the fair and efficient

        adjudication of this controversy. Plaintiffs and Class members have all suffered and will

        continue to suffer economic harm and damage as a result of Defendants’ unlawful and

        wrongful conduct, which was directed toward Class members and the public as a whole,

        rather than specifically or uniquely against any individual Class members.

 118.   Volkswagen has acted in a uniform manner with respect to the Plaintiffs and Class

        members. Absent a class action, many Class members would likely find the cost of

        litigating their claims prohibitively high and may therefore have no effective remedy at

        law. Because of the relatively small size of many of the individual Class members’ claims,

        it is likely that only some of the Class members could afford to seek legal redress for

        Volkswagen’s misconduct. Absent a class action, Class members will continue to incur

        damages, and Volkswagen’s misconduct will continue without effective remedy.

 119.   Class treatment in this Court, as a court with original jurisdiction over the Class claims,

        will conserve the resources of the courts and the litigants, and will promote consistency




                                  Class Action Amended Complaint
                                           Page 55 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 56 of 136 PageID# 182




        and efficiency of adjudication by providing common answers to the common questions of

        knowledge, conduct, duty and breach, that predominate in this action.

 120.   Class-wide declaratory, equitable, and injunctive relief is appropriate under Rule 23(b)(1)

        and/or (b)(2) because Defendants have acted on grounds that apply generally to the class,

        and inconsistent adjudications with respect to the Defendants’ liability would establish

        incompatible standards and substantially impair or impede the ability of Class members to

        protect their interests. Class-wide relief and Court supervision under Rule 23 assures fair,

        consistent, and equitable treatment and protection of all Class members, and uniformity

        and consistency in Volkswagen’s discharge of its duties to perform corrective action

        regarding the Class Vehicles.

                                     CLAIMS FOR RELIEF

                                        FEDERAL CLAIMS

                                             COUNT I
                             Violations of the Federal Odometer Act
                                   (49 U.S.C. §§ 32701, et seq.)

 121.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 122.   Plaintiffs bring this Count on behalf of the Nationwide Class against Volkswagen.

 123.   The Federal Odometer Act, codified in 49 U.S.C. §§ 32701-32711 (the “Odometer Act”),

        imposes on distributors and sellers of automobiles requirements intended to ensure that

        automobile consumers are provided with accurate statements of a car’s mileage to prevent

        consumers from being defrauded about history of vehicles they are looking to purchase. In

        passing the Odometer Act, Congress found that “buyers of motor vehicles rely heavily on

        the odometer reading as an index of the condition and value of a vehicle” and Congress


                                   Class Action Amended Complaint
                                            Page 56 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 57 of 136 PageID# 183




        concluded that “an accurate indication of the mileage assists a buyer in deciding on the

        safety and reliability of the vehicle.” 49 U.S.C. § 32701. The purpose of the Odometer Act

        is to prevent a purchaser from being misled about a vehicle’s mileage “not only with respect

        to the actual number of miles driven, but where those miles were driven and by whom.”

        Owens v. Samkle Auto. Inc., 425 F.3d 1318, 1324 (11th Cir. 2005) (emphasis in original).

 124.   Section 32705(a)(2) of the Odometer Act provides, in pertinent part, “A person transferring

        ownership of a motor vehicle may not ... give a false statement to the transferee in making

        the disclosure required by such a regulation.”

 125.   VWGOA qualifies as a “person transferring ownership of a motor vehicle” under the

        Odometer Act in connection with the sales of the Class Vehicles to Plaintiffs and the Class

        members.

 126.   Plaintiffs R. Garcia, Jacobson, B. Garcia, and Thomson as well as other Class members

        against whom Volkswagen perpetrated the Odometer Fraud, are each a “transferee” of a

        motor vehicle within the meaning of the Odometer Act.

 127.   The disclosure required by the Odometer Act regulations required VWGOA, upon

        applying for the original title to the Class Vehicles, to accurately set forth the actual mileage

        as reflected on the Odometer on the date that VWGOA made application for the original

        title.

 128.   For substantial portion of the Class Vehicles, including the Class Vehicles purchased by

        Plaintiffs R. Garcia, Jacobson, B. Garcia and Thomson, VWGOA (either directly or by and

        through VW Credit as part of the CPO Joint Venture) falsified the mileage of the Class

        Vehicles in connection with the titling documents. Specifically, VWGOA (either directly

        or by and through VW Credit as part of the CPO Joint Venture) applied for the original



                                    Class Action Amended Complaint
                                             Page 57 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 58 of 136 PageID# 184




        title to the Class Vehicles and lied about the mileage on the original titling documents,

        falsely claiming that the odometer showed only 10 miles at the time of the original title

        application, when in fact, the mileage on these Class Vehicles were at least several

        thousand miles at the time of original title application. In this manner, VWGOA disguised

        the history of the Class Vehicles, as VWGOA intended to do, including: (a) hiding the fact

        that thousands of miles had already been driven on the Class Vehicles at the time of original

        titling outside of the original title-issuing state; (b) hiding the fact that the Class Vehicles

        were Pre-Production Cars insofar as disclosure that a substantial portion of the mileage was

        driven early in the year and before the release of the Series-Production Cars would have

        potentially revealed the status of the Class Vehicles as Pre-Series Cars or Zero-Series Cars;

        and (c) hiding the nature of the prior use of the Class Vehicles as Press-Fleet Cars because

        significant mileage driven early in the year that those vehicles were introduced to market

        would have been at least one indication that the Class Vehicles were part of either the Press-

        Fleet Cars or the Pool-Fleet Cars or both.

 129.   VWGOA republished this false mileage to Plaintiffs Garcia, Jacobson, B. Garcia and

        Thomson and to the Class members by, inter alia, causing a Carfax Report to issue and to

        be given to Plaintiffs and Class members just prior to their purchase of a Class Vehicle.

        VWGOA provided this false information to Plaintiffs and the Class intending to mislead

        them as to the mileage history of the Class Vehicles. By providing this false information,

        VWGOA intended to induce Plaintiffs and Class members to purchase a Class Vehicle that

        Plaintiffs and Class members would not have otherwise purchased and to pay a price for

        those Class Vehicles that Plaintiffs and Class members would not have otherwise paid had

        the truth been known. VWGOA rigged the data that it was feeding to Carfax through its



                                   Class Action Amended Complaint
                                            Page 58 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 59 of 136 PageID# 185




        daily file feed to eliminate mileage that was otherwise recorded in Volkswagen’s system

        in service records for services performed by one or more of Volkswagen’s dealers on the

        Class Vehicles prior to the date of original titling. Therefore, by manipulating the

        Volkswagen-Generated Vehicle History that the Defendants fed directly to Carfax and by

        arranging for Carfax to republish that false information in the Carfax Reports and to give

        that false information to potential customers immediately prior to the sale of the Class

        Vehicles, VWGOA ensured that its falsified odometer mileage would find its way to

        Plaintiffs and to the Class members at the time when Plaintiffs and Class members were

        deciding whether to purchase a Class Vehicle and how much to pay.

 130.   Plaintiffs and the other Class Members did not become aware of the Odometer Fraud until

        it was discovered by Plaintiffs’ counsel in January 2019, and even then, such discovery

        was only made possible as a result of the disclosures made by Volkswagen to the NHTSA

        in its Recall Report that was not filed until May 16, 2018. Given Volkswagen’s affirmative

        efforts to hide the Odometer Fraud, Volkswagen is estopped from relying upon the two-

        year statute of limitations set forth in 49 U.S.C.A. § 32710(b) for bringing Odometer Act

        claims. Alternatively, the two-year limitations period set forth in 49 U.S.C.A. § 32710(b)

        did not begin to run or was otherwise tolled until the discovery of the Odometer Fraud by

        Plaintiffs’ counsel in January 2019, or at the earliest, the date that Volkswagen filed its

        original Recall Report with the NHTSA on May 16, 2018. Plaintiffs could not have

        reasonably discovered the Odometer Fraud prior to that date.

 131.   The conduct described herein by VWGOA constitutes violations of the Odometer Act

        committed by VWGOA with the intent to defraud. Consequently, VWGOA is liable to

        each Plaintiff and to each Class member against whom the Odometer Fraud was perpetrated



                                  Class Action Amended Complaint
                                           Page 59 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 60 of 136 PageID# 186




        in an amount to be determined at trial, plus costs and reasonable attorneys’ fees, pursuant

        to 49 U.S.C.A. § 32710. Because VWGOA’s violations of the Odometer Act occurred in

        the course and scope of the Joint Venture, VWAG and Audi AG are jointly and severally

        liable for these same damages and to the same degree as VWGOA.

                                    COMMON LAW CLAIMS

                                             COUNT I
                                              Fraud

 132.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 133.   Plaintiffs bring this Count on behalf of the Nationwide Class, or in the alternative, on behalf

        of the State Classes, against VWGOA.

 134.   VWGOA made false statements of material fact to Plaintiffs and Class Members

        immediately prior to the time that Plaintiffs and Class Members purchased a Class Vehicle.

        Specifically, in the Carfax Report that VWGOA arranged to be given to each of the

        Plaintiffs and each of the Class Members immediately prior to the sale, VWGOA falsely

        represented that each Class Vehicle was a “1-Owner Vehicle” and falsely claimed, “The

        vehicle’s retail book value plus the CARFAX Price Adjustment will give you a more

        accurate measure of the vehicle’s value.” VWGOA knew Carfax “defines an owner as an

        individual or business that possesses and uses a vehicle” at the time that VWGOA provided

        Carfax with the vehicle history for each Class Vehicle, which falsified the number of

        persons that used and possessed each Class Vehicle both inside and outside of Volkswagen.

        For Press-Fleet Cars, at the time each of those cars were sold to Class Members as a CPO-

        designated vehicles, VWGOA falsely represented to the Class Members that each of those

        cars was a “1-Owner Vehicle” even though VWGOA knew that one or more members of

                                   Class Action Amended Complaint
                                            Page 60 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 61 of 136 PageID# 187




        the automotive media outside of Volkswagen possessed and used those vehicles before

        Volkswagen attempted to sell those cars. For the Leased-Fleet Cars, at the time each of

        those cars were sold to Class Members as a CPO Car, VWGOA falsely represented to the

        Class Members that each of those cars was a “1-Owner Vehicle” even though Volkswagen

        knew that multiple individuals within or outside Volkswagen possessed and used the

        Leased-Fleet Cars during the time that those were part of either the Pool Fleet or the Press

        Fleet or both, which occurred before any of those cars were leased to a single Volkswagen

        employee.

 135.   By offering each of the Class Vehicles for sale, Volkswagen represented that each Class

        Vehicle was legal to sell. Volkswagen also affirmatively represented at the time of the sale

        of each Class Vehicle that each Class Vehicle “conforms to all applicable Federal motor

        vehicle safety, bumper, and theft prevention standards in effect on the date of manufacture

        shown above” which representation was made by and through the Manufacturer’s

        Certification plate affixed to each of the Class Vehicles. By then affirmatively omitting the

        Alterer’s Certification, VWGOA represented to Plaintiffs and Class Members that it had

        not altered any of the Class Vehicles from the time each of the Class Vehicles were

        manufactured until the time that each of the Class Vehicles were sold as a Certified Pre-

        Owned Car to Plaintiffs and Class Members. These representations by VWGOA that each

        of the Class Vehicles had not been altered since the date of original manufacture and that

        the Class Vehicles were legal to sell to consumers were false at the time they were made.

 136.   VWGOA furthered this fraud by making false statements of material fact regarding the

        vehicle mileage on the Class Vehicles as of the date of the sale by falsely claiming that a

        substantial portion of the Class Vehicles had only 10 miles at the time of initial titling and



                                   Class Action Amended Complaint
                                            Page 61 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 62 of 136 PageID# 188




        registration, when in fact, those Class Vehicles had thousands of miles on the odometer at

        the time Volkswagen caused those vehicles to be initially titled and registered. VWGOA

        knowingly caused the false statement regarding the Class Vehicles’ mileage as of the date

        of initial titling and registration to be repeated to Plaintiffs R. Garcia, Jacobson, B. Garcia

        and Thomson as well as to other Class Members in the Carfax Report, which was given to

        Plaintiffs and Class Members just prior to the time that they purchased a Class Vehicle.

 137.   VWGOA made the foregoing false statements of material fact and engaged in the

        Odometer Fraud in an effort to induce reliance by Plaintiffs and the Class Members, all as

        part of an effort to sell the Class Vehicles that Volkswagen likely would not have otherwise

        sold or at a price that Volkswagen would not have otherwise been able to obtain for the

        Class Vehicles in the absence of such false statements.

 138.   Plaintiffs and Class Members reasonably relied upon the foregoing false statements of

        material fact, including false statements made in connection with the Odometer Fraud, in

        purchasing the Class Vehicles, having no way of knowing of the existence of VWGOA’s

        false statements or material omissions.

 139.   Each of the foregoing false statements made by VWGOA to Plaintiffs and Class Members

        immediately prior to the sale of each of the Class Vehicles is, from its nature, the type of

        statement that would induce a reasonable buyer to purchase an automobile. In other words,

        a reasonable buyer of a Certified Pre-Owned Car from a Volkswagen or Audi dealership

        would be influenced to purchase an automobile by the representation that such vehicle is a

        “1-Owner Car” and by the representation that such vehicle is legal to sell. Plaintiffs and

        Class Members would have had no way to know that either of these representations were

        false at the time those representations were made, and therefore, Plaintiffs and Class



                                   Class Action Amended Complaint
                                            Page 62 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 63 of 136 PageID# 189




        Members were forced to place their trust in VWGOA regarding the accuracy of these

        representations.

 140.   A federal district court sitting in Virginia that exercises supplemental jurisdiction over

        state-law claims must look to Virginia choice-of-law rules to determine the applicable law

        that should govern a given state-law issue. In re Merritt Dredging Co., Inc., 839 F.2d 203,

        205 (4th Cir. 1988). Virginia generally follows the traditional approach to conflicts of law

        as set forth in the Restatement (first) of Conflicts of Law (1934) (the “Restatement”).

        Section 595 of the Restatement provides, “The law of the forum governs presumptions and

        inferences to be drawn from evidence.” The Virginia Supreme Court has explained that

        under Virginia law a presumption or inference of reliance arises in the following

        circumstances:

               When the seller has made a false representation, which, from its nature,
               might induce the buyer to enter into the contract on the faith of it, it will be
               inferred that the buyer was induced thereby to contract, and it does not rest
               with him to show that he, in fact, relied upon the representation. In order to
               displace this inference, the seller must prove either that the buyer had
               knowledge of facts which showed the representation to be untrue, or that he
               expressly stated in terms, or showed by his contract, that he did not rely
               upon the representation, but acted upon his own judgment.

        Wilson v. Carpenter’s Administrator, 91 Va. 183, 21 S.E. 243, 245 (Va. 1895).

 141.   Given the foregoing principle, an inference of reliance by Plaintiffs and Class Members on

        the false statements of material fact made by Volkswagen described herein has arisen, and

        it is Volkswagen’s burden to disprove that reliance. This inference applies irrespective of

        the substantive state law outside of Virginia that might otherwise provide the basis for a

        common-law fraud cause of action for any particular Class member who may have

        purchased his or her Class Vehicle in a state other than Virginia, given that the inference




                                  Class Action Amended Complaint
                                           Page 63 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 64 of 136 PageID# 190




        of reliance is governed by Virginia law, irrespective of where the cause of action for fraud

        arose as to any given Class member.

 142.   As a direct and proximate result of the affirmative misrepresentations set forth herein,

        Plaintiffs and Class Members were damaged by purchasing one or more of the Class

        Vehicles they would not have bought had Plaintiffs and Class Members known the truth,

        by overpaying for the Class Vehicles and not receiving what Plaintiffs and Class Members

        were promised, and by incurring other damages set forth herein or to otherwise be proven

        at trial, including economic damages, incidental/consequential damages, and damages

        relating to inconvenience, for which Plaintiffs and Class Members are entitled to recover

        from Volkswagen. Alternatively, Plaintiffs and Class Members are entitled to recover from

        Defendants disgorgement of gross profits, without any corresponding deduction by

        Defendants for expenses in furthering its fraud. Plaintiffs and Class Members are also

        entitled to recover pre-judgment interest, attorneys’ fees and costs, expert witness fees, and

        such other sums as the jury may determine to be fair and just.

 143.   Because VWGOA’s violations of the Odometer Act occurred in the course and scope of

        the Joint Venture, VWAG and Audi AG are jointly and severally liable to Plaintiff and

        Class members for all damages recoverable for VWGOA’s fraud to the same degree as

        VWGOA is liable.

                                           COUNT II
                                        Breach of Contract

 144.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 145.   Plaintiffs bring this Count on behalf of the Nationwide Class, or in the alternative, on behalf

        of the State Classes, against VWGOA.


                                   Class Action Amended Complaint
                                            Page 64 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 65 of 136 PageID# 191




 146.   VWGOA and Carfax executed a so-called “Agreement for Audi/Volkswagen Certified

        Pre-Owned Programs” (the “Carfax Contract”) effective June 1, 2011 (the “Effective

        Date”). Carfax is a Virginia corporation with its principle place of business in Virginia.

        The Carfax Contract was executed by VWGOA and Carfax in Virginia and provides for

        the application of Virginia law. The pertinent provisions of the Carfax Contract that are

        relevant to the present lawsuit are accurately quoted below:

                     (a) “VWGoA agrees that, commencing on the Effective Date and continuing
                         throughout the Term, it shall require Participating AUDI/VW Dealers to
                         run a CARFAX Report on every Certified Pre-Owned Vehicle.” (Carfax
                         Contract ¶ 3.1.)

                     (b) “Commencing on the Effective Date, VWGoA agrees that AUDI/VW
                         Certified Pre-Owned Programs policies and procedures will direct that a
                         CARFAX Report and CARFAX Buyback Guarantee Certificate be made
                         available by Participating AUDI/VW Dealers to the purchaser of each
                         Certified Pre-Owned Vehicle they sell. VWGoA agrees to maintain the
                         AUDI/VW Certified Pre-Owned Programs’ criteria to be consistent with
                         the disqualifying records set forth in the attached Exhibit A throughout
                         the Term.” (Carfax Contract ¶ 3.2.)

                     (c) Exhibit A, entitled “Disqualifying Criteria,” provides, “A vehicle is
                         deemed ineligible for the AUDI/VW Certified Pre-Owned Programs if the
                         CARFAX Vehicle History Report contains any of the following:
                                                ***
                              •      Not Actual Mileage Title
                                                ***
                              •      Manufacturer Buyback Title
                                                ***
                              •      Potential Odometer Rollback
                                                ***
                              •      Not Built to US Standards

                     (d) “VWGOA shall provide CARFAX access to a daily data file feed,
                         Monday thru Saturday except holidays observed by VWGoA, of the
                         Certified Inventory, which data file shall include for each vehicle the VIN,
                         dealer ID, retailer country (USA/CA), inspection date (date of
                         certification/date sold [i.e. when sold as certified]), mileage on date of
                         transaction (certified or sold) and claim status (RD3 [available for sale]
                         or QW1 [sold]). CARFAX may include a notation on the CARFAX
                         Report, based on these data files, to indicate a vehicle’s certified status


                                  Class Action Amended Complaint
                                           Page 65 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 66 of 136 PageID# 192




                        and such notation may become a permanent record on the applicable
                        CARFAX Report (not including de-certification records).” (Carfax
                        Contract ¶ 3.4.)

                     (e) “VWGoA shall promote CARFAX on all AUDI/VW Certified Pre-
                         Owned window stickers in a manner agreed upon by VWGoA and
                         CARFAX. In addition, VWGoA will use its reasonable best efforts to
                         promote CARFAX on AUDI/VW Certified Pre-Owned training
                         materials, AUDI/VW Certified Pre-Owned operations manuals,
                         AUDI/VW Certified Pre-Owned inspection checklists, and AUDI/VW
                         Certified Pre-Owned POP materials and displays.” (Carfax Contract ¶
                         3.6.)

                     (f) “VWGoA will provide documentation to CARFAX correcting
                         information when it becomes known to VWGoA (directly or through a
                         Participating AUDI/VW Dealer) that information on a record previously
                         provided to CARFAX was in error. At CARFAX’s reasonable request,
                         VWGoA will provide (or work with its Participating AUDI/VW Dealers
                         to provide) CARFAX documentation to verify a record’s validity or data
                         element accuracy with respect to vehicle history issues.” (Carfax Contract
                         ¶ 3.7.)

                     (g) “Each party shall comply with all federal, state and local law applicable
                         to its obligations and activities hereunder.” (Carfax Contract ¶ 13.7.)

                     (h) “This Agreement shall be governed by and construed in accordance with
                         the laws of the Commonwealth of Virginia.” (Carfax Contract ¶ 13.8.)

 147.   The provisions of the Carfax Contract quoted in the paragraph above include certain terms

        defined as follows:

                     (a) “Participating AUDI/VW Dealers” means “a VWGoA-authorized dealer
                         in the United States which participates in either or both of the AUDI/VW
                         Certified Pre-Owned Programs.” (Carfax Contract ¶ 1.12.)

                     (b) “AUDI/VW Certified Pre-Owned Programs” means “the certification of
                         vehicles under VWGoA’s Certified Pre-Owned Programs” through which
                         “VWGOA will direct authorized dealers of AUDI/VW Certified Pre-
                         Owned Vehicles (as defined below) to generate a CARFAX Vehicle
                         History Report.” (Carfax Contract ¶ 1.1 & Preamble.)

                     (c) “Certified Pre-Owned Vehicle” means “an AUDI/VW vehicle that has
                         met the requirements of and been certified under an AUDI/VW Certified
                         Pre-Owned Program.” (Carfax Contract ¶ 1.9.)



                                  Class Action Amended Complaint
                                           Page 66 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 67 of 136 PageID# 193




                      (d) “CARFAX Report” means “a CARFAX Vehicle History Report
                          generated through access to the CARFAX Vehicle History Service, which
                          displays information regarding motor vehicle transactions and events,
                          including but not limited to, titles, registrations, inspections, accidents,
                          and service repairs, as available to CARFAX.” (Carfax Contract ¶ 1.7.)

                      (e) “Vehicle History Service” means “CARFAX’s proprietary vehicle
                          history service offered to consumers, automobile dealers, and others,
                          which provides information regarding motor vehicle transactions and
                          events from information obtained by CARFAX from various sources, as
                          collected and maintained by CARFAX.” (Carfax Contract ¶ 1.16.)

                      (f) “CARFAX Buyback Guarantee” means “the title guarantee provided with
                          a CARFAX Report as determined by CARFAX and subject to change by
                          CARFAX from time to time.” (Carfax Contract ¶ 1.4.)

                      (g) “CARFAX Buyback Guarantee Certificate” means “a document, in
                          electronic or paper form, made available by CARFAX in connection with
                          a CARFAX Report that qualifies for the CARFAX Buyback Guarantee.”
                          (Carfax Contract ¶ 1.5.)

 148.   The Carfax Contract further provides, “The term of this Agreement shall commence on the

        Effective Date and shall continue for three (3) years (the “Initial Term”), and it shall renew

        automatically for additional successive one-year periods (collectively the “Term”), unless

        either party gives the other party written notice of its intention to cancel this Agreement

        thirty (30) days prior to any renewal date, or unless sooner terminated as provided below

        [allowable in the event of material and uncured breach after 30-days’ notice by the non-

        breaching party, or after 90-days’ notice by either party for convenience after one year

        from the Effective Date].” (Carfax Contract ¶ 9.)

 149.   At all times from the Effective Date of the Carfax Contract on June 1, 2011 to the present,

        the Carfax Contract has remained in full force and effect because neither VWGOA nor

        Carfax have terminated the Carfax Contract in accordance with paragraph 9 of the Carfax

        Contract, and therefore, the Carfax Contract has automatically renewed and remained in

        full force and effect.

                                   Class Action Amended Complaint
                                            Page 67 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 68 of 136 PageID# 194




 150.   The Carfax Contract was made for the benefit of purchasers and prospective purchasers of

        VWGOA Certified Pre-Owned Vehicles, which includes the Plaintiffs as well as all Class

        members. The above-quoted language used in the Carfax Contract makes clear that

        VWGOA and Carfax intended to confer a benefit on Plaintiffs and the Class members,

        namely, the benefit of a CARFAX Report, the benefit of the CARFAX Buyback Guarantee

        and the benefit of the CARFAX Buyback Guarantee Certificate, all for which, under the

        terms of the Carfax Contract and the AUDI/VW Certified Pre-Owned Programs.

 151.   Although the Carfax Contract is not quoted in its entirety herein, and although the Carfax

        Contract is not attached hereto as an exhibit, no other provision of the Carfax Contract

        contradicts the claim that Plaintiffs and Class members were intended beneficiaries of the

        Carfax Contract, and no provision of the Carfax Contract otherwise disclaims or disallows

        third-party beneficiary status. Consequently, Plaintiffs and Class members are third-party

        beneficiaries of the Carfax Contract pursuant to Virginia Code § 55-22, and Plaintiffs as

        well as Class members are entitled, as third-party beneficiaries, to enforce the Carfax

        Contract.

 152.   VWGOA breached paragraph 3.2 of the Carfax Contract because it failed to maintain the

        AUDI/VW Certified Pre-Owned Programs’ consistent with the disqualifying records

        identified in Exhibit A of the Carfax Contract. Exhibit A of the Carfax Contract expressly

        provides that a vehicle is ineligible for the AUDI/VW Certified Pre-Owned Programs if

        the CARFAX Vehicle History Report contains any indication that the mileage listed on the

        title is not the vehicle’s actual mileage or if the vehicle is not built to U.S. standards.

        Because VWGOA maintained records within its internal databases showing that the Class

        Vehicles were originally titled with falsified mileage and evidencing that the Class



                                  Class Action Amended Complaint
                                           Page 68 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 69 of 136 PageID# 195




        Vehicles were not built to U.S. standards (given the material differences between the build

        of the Pre-Production Cars and the build of the Series-Production Cars and given the

        undocumented modifications made to the Class Vehicles after the date of original

        manufacture without the required Alterer’s Certification), VWGOA was required to

        provide this information to Carfax. (See Carfax Contract ¶ 3.7.) Had VWGOA provided

        this information to Carfax as it was contractually obligated to do, the CARFAX Vehicle

        History Report would have shown that each of the Class Vehicles was ineligible for the

        AUDI/VW Certified Pre-Owned Programs given the falsified mileage in the title history

        and given the fact that the Class Vehicles were not built to U.S. standards.

 153.   These same failures by VWGOA also constitute a breach of paragraph 13.7 of the Carfax

        Contract, which requires VWGOA to “comply with all federal, state and local law

        applicable to its obligations and activities hereunder.” VWGOA violated paragraph 13.7

        of the Carfax Contract by violating the Odometer Act, misrepresenting the history of the

        mileage of the Class Vehicles, violating the certification requirements of the Federal Safety

        Regulations, including the failure to include the mandatory Alterer’s Certification, and

        otherwise misleading Plaintiffs and the Class as to the use history of the Class Vehicles by

        failing to identify those cars as having been part of the Press Fleet or the Pool Fleet.

 154.   The Carfax Contract also contains an implied covenant of good faith and fair dealing,

        which arises by operation of law. This implied covenant of good faith and fair dealing

        required VWGOA to act with honesty concerning the data that it provided to Carfax for

        purposes of the creating the CARFAX Vehicle History Report. VWGOA breached this

        implied duty of good faith and fair dealing by providing false or otherwise misleading

        information to Carfax to be incorporated into the CARFAX Vehicle History Report,



                                   Class Action Amended Complaint
                                            Page 69 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 70 of 136 PageID# 196




        including the falsified mileage of the Class Vehicles as of the date those cars were

        originally titled, the omission of the mileage at the time of the servicing of the Class

        Vehicles when such servicing occurred at Volkswagen and Audi authorized dealers prior

        to the issuance of the original title (and which mileage would have revealed the Odometer

        Fraud), and the omission from the Carfax Report of information that may have identified

        the Class Vehicles that were Pre-Series or Zero-Series or were not otherwise built to U.S.

        standards or properly certified for U.S. sale or resale to consumers.

 155.   As a direct result of VWGOA’s breaches of the Carfax Contract set forth herein, Plaintiffs

        and Class Members were damaged by purchasing the Class Vehicles that Plaintiffs and

        Class Members would not have bought had Plaintiffs and Class Members known the truth,

        by overpaying for the Class Vehicles and not receiving what Plaintiffs and Class Members

        were promised, and by incurring other damages set forth herein or to otherwise to be proven

        at trial, including economic damages, incidental/consequential damages, damages relating

        to inconvenience, and pre-judgment interest for which Plaintiffs and Class Members are

        entitled to recover from Volkswagen. Plaintiffs and Class Members are further entitled to

        recover pre-judgment interest, and such other sums as the jury may determine to be fair

        and just.

                                           COUNT III
                                        Unjust Enrichment

 156.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 157.   Plaintiffs bring this Count on behalf of the Nationwide Class and, in the alternative, on

        behalf of the State Classes against all Defendants.




                                   Class Action Amended Complaint
                                            Page 70 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 71 of 136 PageID# 197




 158.   Defendants have benefitted from selling the Class Vehicles which either should not have

        been sold at all, given the lack of proper certification of the Class Vehicles as complying

        with Federal Safety Standards, or should have been sold for a lesser price, given that the

        value of the Class Vehicles were artificially inflated by Volkswagen’s affirmative false

        statements and material omissions as previously detailed herein.

 159.   Plaintiffs and Class Members conferred this benefit upon the Defendants, which the

        Defendants knowingly accepted under circumstances that are unjust. Defendants have

        received and retained these unjust benefits from the Plaintiffs and Class members, and

        inequity has resulted.

 160.   It is inequitable and unconscionable for Defendants to retain these benefits.

 161.   Because Volkswagen concealed its fraud and deception, Plaintiffs and Class members

        were not aware of the true facts concerning the Class Vehicles and did not benefit from

        Defendants’ misconduct.

 162.   As a result of Defendants’ misconduct, the amount of its unjust enrichment should be

        disgorged and returned to Plaintiffs and Class members, in an amount to be proven at trial.

                                      STATE LAW CLAIMS

                                           CALIFORNIA

                                            COUNT I
                        Violations of the California Legal Remedies Act
                                 (Cal. Civ. Code § 1750 et seq.)

 163.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 164.   Plaintiffs Hartman and Thomson bring this action on behalf of themselves and the

        California Class against all Defendants.


                                   Class Action Amended Complaint
                                            Page 71 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 72 of 136 PageID# 198




 165.   Plaintiffs Hartman, Thomson and the California Class members are persons within the

        meaning of Cal. Civ. Code § 1761(c).

 166.   Volkswagen is engaged in “transactions” within the meaning of Cal. Civ. Code § 1761(e).

 167.   The California Consumers Legal Remedies Act (“California CLRA”) makes unlawful

        “[u]nfair methods of competition and unfair or deceptive acts or practices undertaken by

        any person in a transaction intended to result or which results in the sale or lease of goods

        or services to any consumer.” Cal. Civ. Code § 1770(a).

 168.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

        concealed and suppressed material facts concerning the concerning the Class Vehicles.

        Defendants accomplished this by falsifying the mileage when making application for the

        original title, failing to disclose the true use history of the Class Vehicles including whether

        the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

        part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

        in a misleading way by falsely portraying Carfax as independent from Volkswagen without

        disclosing the true relationship, and by failing to disclose that crucial information contained

        within the Carfax Report was not obtained independently, but instead came directly from

        Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

        “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

        even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

        forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

        vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

        (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

        otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s



                                   Class Action Amended Complaint
                                            Page 72 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 73 of 136 PageID# 199




        practice of making material modifications to the Class Vehicles after the date of

        manufacture without keeping track of those modifications and without providing the

        requisite Alterer’s Certification to alert consumers that modifications that were made, is

        also deceptive.

 169.   Volkswagen thus violated the provisions of § 1770(a) of the California CLRA, at a

        minimum by: (a) misrepresenting the source, sponsorship, approval, or certification of the

        Class Vehicles; (b) misrepresenting the affiliation, connection, or association with, or

        certification by, another (c) representing that the Class Vehicles have sponsorship,

        approval, characteristics, uses, or benefits, which they do not have; (d) representing that

        the Class Vehicles are of a particular standard, quality, or grade; (e) advertising the Class

        Vehicles with intent not to sell them as advertised; and (f) representing that the subject of

        a transaction, the Class Vehicle, has been supplied in accordance with a previous

        representation when it has not.

 170.   Volkswagen’s transactions as set forth above occurred in the conduct of trade or commerce.

 171.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

        Vehicles with intent to mislead Plaintiffs Hartman, Thomson and the California Class.

 172.   Volkswagen knew or should have known that its conduct violated the California CLRA.

 173.   Volkswagen owed Plaintiffs Hartman and Thomson as well as the other members of the

        California Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to

        promptly disclose potential safety violations relating to the build of the Class Vehicles

        given that Volkswagen possessed exclusive knowledge that the Class Vehicles not comply

        with Federal Safety Standards and that the Class Vehicles were not otherwise properly

        certified in accordance with Federal Safety Standards. Volkswagen further owed Plaintiffs



                                   Class Action Amended Complaint
                                            Page 73 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 74 of 136 PageID# 200




        Hartman, Thomson and the California Class a duty to disclose the truth regarding the

        mileage history of each Class Vehicle, the use history of each Class Vehicle including

        whether each Class Vehicle was ever part of the Press Fleet or the Pool Fleet, and to

        disclose that the Class Vehicles did not qualify for CPO Car status.

 174.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

        true characteristics and use history of the Class Vehicles were material to Plaintiffs

        Hartman, Thomson and the California Class.

 175.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

        reasonable consumers, including Plaintiffs Hartman, Thomson and the California Class,

        about the legality of the Class Vehicles, the use history of the Class Vehicles, the mileage

        history of the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value

        of the Class Vehicles.

 176.   Plaintiffs Hartman, Thomson and the California Class suffered ascertainable loss and

        actual damages as a direct and proximate result of Defendants’ misrepresentations and its

        concealment of and failure to disclose material information. Plaintiffs Hartman, Thomson

        and the California Class members who purchased the Class Vehicles would not have

        purchased them at all and/or—if the Class Vehicles’ true nature had been disclosed and

        mitigated, and the Vehicles rendered legal to sell—would have paid significantly less for

        them. Plaintiffs Hartman, Thomson and the California Class also suffered diminished

        value of their vehicles, as well as lost or diminished use.

 177.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

        deceptive practices under the California CLRA in the course of Defendants’ business.




                                   Class Action Amended Complaint
                                            Page 74 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 75 of 136 PageID# 201




 178.   Defendants’ violations present a continuing risk to Plaintiffs Hartman, Thomson and the

        California Class and to the general public. Defendants’ unlawful acts and practices

        complained of herein affect the public interest. To give just one example of this continuing

        risk, Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to

        even acknowledge the great danger to California motorists, including Plaintiffs Hartman,

        Thomson and the California Class, that has been and is continuing to be created by the

        Class Vehicles being driven on the road given that such vehicles were wrongfully certified

        as complying with Federal Safety Standards.

 179.   As a result of the foregoing wrongful conduct of Defendants, Plaintiffs Hartman, Thomson

        and the California Class are entitled to injunctive relief and pursuant to Cal. Civ. Code §

        1780, at this time, Plaintiffs Hartman, Thomson and the California Class seek an order

        enjoining Volkswagen’s unfair and/or deceptive acts or practices under the California

        CLRA. Plaintiffs Hartman, Thomson and the California Class, at this time, only seek

        injunctive relief as allowed in Cal. Civ. Code § 1782(d), as well as attorneys’ fees incurred

        in connection with such injunctive relief as permitted by Gonzales v. CarMax Auto

        Superstores, LLC, 845 F.3d 916 (9th Cir. 2017). Plaintiffs Hartman, Thomson and the

        California Class do not seek damages or any other type of relief under the CPLR other than

        the requested injunctive relief and attorneys’ fees.

                                          COUNT II
                      Breach of the Implied Warranty of Merchantability
                                   (Cal. Civ. Code § 1791.1)

 180.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.




                                   Class Action Amended Complaint
                                            Page 75 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 76 of 136 PageID# 202




 181.   Plaintiffs Hartman and Thomson bring this action on behalf of themselves and the

        California Class against all Defendants.

 182.   The Defendants are and were at all relevant times “manufacturers” with respect to motor

        vehicles under Cal. Civ. Code § 1791(j) and “sellers” of motor vehicles under § 1971(l).

 183.   The Class Vehicles are and were at all relevant times “consumer goods” within the meaning

        of Cal. Civ. Code § 1791(a).

 184.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

        purpose for which vehicles are used is implied by law pursuant to Cal. Civ. Code § 1791.1.

 185.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

        condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

        the Class Vehicles are inherently defective in that they either do not comply with Federal

        Safety Standards, or the Class Vehicles are not properly certified as complying with

        Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

        conform to Federal Safety Standards, the lack of the required certification of such

        conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

        unmerchantable and otherwise unfit for their ordinary purpose. Without the required

        certification, Plaintiffs Hartman, Thomson and Class Members have no assurance that the

        Class Vehicles are safe for use, which could result not only in serious bodily injury or

        death, but also serious legal problems, including seizure of the Class Vehicles and

        significant monetary penalties.      Furthermore, without the requisite certification of

        conformance to Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs

        or the Class because to do so may put the Plaintiffs and Class in serious legal jeopardy.

        Similarly, the Class Vehicles cannot be legally driven in light of the absence of the required



                                   Class Action Amended Complaint
                                            Page 76 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 77 of 136 PageID# 203




        certification of compliance with Federal Safety Standards, and if one were to take the risk

        of driving the Class Vehicles, should an accident occur, the discovery that the Class

        Vehicles were not properly certified as conforming to Federal Safety Standards could void

        insurance coverage on the Class Vehicles or could create other issues of liability exposure

        in the event that the accident were to involve any other party.

 186.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

        merchantability, Plaintiffs Hartman, Thomson and the other California Class members

        have been damaged in an amount to be proven at trial.

                                           COUNT III
                                   Breach of Express Warranty
                                    (Cal. Civ. Code § 1791.2)

 187.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 188.   Plaintiffs Hartman and Thomson brings this action on behalf of themselves and the

        California Class against all Defendants.

 189.   The Defendants are and were at all relevant times “manufacturers” with respect to motor

        vehicles under Cal. Civ. Code § 1791(j) and “sellers” of motor vehicles under § 1971(l).

 190.   The Class Vehicles are and were at all relevant times “consumer goods” within the meaning

        of Cal. Civ. Code § 1791(a).

 191.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

        warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

        CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

        PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

        Production Cars differs materially from the build of the Series-Production Cars, and



                                   Class Action Amended Complaint
                                            Page 77 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 78 of 136 PageID# 204




        therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

        to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

        And because VWAG has not separately tested and determined that the Class Vehicles

        comply with Federal Safety Standards, and because VWAG has not otherwise provided a

        legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

        has been breached.

 192.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

        Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

        bumper, and theft prevention standards in effect on the date of manufacture shown above.”

        (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

        on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

        Vehicle. VWAG also breached this express warranty because the build of the Pre-

        Production Cars on the date of manufacture differed materially from the build of the Series-

        Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

        Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

        manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

        because VWAG has not separately tested and determined that the Class Vehicles comply

        with Federal Safety Standards, and because VWAG has not otherwise provided a legally

        compliant certification in that regard, the warranty set forth in the Manufacturer’s

        Certification made by VWAG has been breached.

 193.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

        on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

        SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was



                                  Class Action Amended Complaint
                                           Page 78 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 79 of 136 PageID# 205




        breached because the build of the Pre-Production Cars differs materially from the build of

        the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

        certification of the Series-Production Cars to certify the build of the Pre-Production Cars

        as conforming to Federal Safety Standards. And because Audi AG has not separately tested

        and determined that the Class Vehicles comply with Federal Safety Standards, and because

        Audi AG has not otherwise provided a legally compliant certification in that regard, the

        warranty set forth in the MCO by Audi AG has been breached.

 194.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

        Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

        and theft prevention standards in effect on the date of manufacture shown above.”

        (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG

        on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

        Audi also breached this express warranty because the build of the Pre-Production Cars on

        the date of manufacture differed materially from the build of the Series-Production Cars,

        and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

        Cars to certify the build of the Pre-Production Cars as the date of their manufacturer to

        claim that the Class Vehicles conform to Federal Safety Standards. And because Audi AG

        has not separately tested and determined that the Class Vehicles comply with Federal

        Safety Standards, and because Audi AG has not otherwise provided a legally compliant

        certification in that regard, the warranty set forth in the Manufacturer’s Certification made

        by Audi AG has been breached.

 195.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

        as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety



                                   Class Action Amended Complaint
                                            Page 79 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 80 of 136 PageID# 206




        Standards and if certification of that compliance is not made in accordance with applicable

        law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

        Safety Standards and that the Class Vehicles were properly certified as conforming to

        Federal Safety Standards for the same reasons that the express warranties provided by

        VWAG and Audi AG were breached. In addition, VWGOA further breached this express

        warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

        manufacture yet failed to document those modifications as required by law and failed to

        provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

        from being sold, and certainly should not have been sold with CPO status. Consequently,

        VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

        breached.

 196.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

        Vehicles was a “1-Owner” car at the time that Plaintiffs Hartman, Thomson and the

        California Class purchased a Class Vehicle. VWGOA breached this express warranty

        because most of the Class Vehicles were both used and possessed by multiple individuals

        both within Volkswagen and outside of Volkswagen, and therefore, would not qualify as a

        “CARFAX 1-Owner” car as represented.

 197.   The Defendants’ express warranties described herein formed a basis of the bargain that was

        reached when Plaintiffs Hartman, Thomson and the other California Class members

        purchased their Class Vehicles.

 198.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

        would be unnecessary and futile here because: Volkswagen has already admitted that the

        Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled



                                  Class Action Amended Complaint
                                           Page 80 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 81 of 136 PageID# 207




        Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

        Production status of the other Class Vehicles that were not a part of the 252 Recalled

        Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

        from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

 199.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

        limited remedy of replacements or adjustments as many incidental and consequential

        damages have already been suffered because of Volkswagen’s fraudulent conduct as

        alleged herein, and because of its failure and/or continued failure to provide an adequate

        remedy within a reasonable time, and any limitation on Plaintiffs Hartman’s, Thomson’s

        and the other California Class members’ remedies would be insufficient to make Plaintiffs

        Hartman, Thomson and the other California Class members whole.

 200.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiffs

        Hartman, Thomson and the other California Class members assert, as additional and/or

        alternative remedies, the revocation of acceptance of the goods and the return to Plaintiffs

        Hartman, Thomson and the other California Class members of the full purchase price of

        all Class Vehicles currently owned and for such other incidental and consequential

        damages as allowed.

 201.   Volkswagen has been provided notice of these issues by numerous Class members, and

        VWAG’s top executives have been on notice of these problems since August 2016 when

        VW Germany conducted an internal audit and identified the Pre-Production Cars that have

        been improperly sold.




                                  Class Action Amended Complaint
                                           Page 81 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 82 of 136 PageID# 208




 202.   As a direct and proximate result of Volkswagen’s breach of express warranties Plaintiffs

        Hartman, Thomson and the other California Class members have been damaged in an

        amount to be determined at trial.

                                            COLORADO

                                           COUNT I
                     Violations of the Colorado Consumer Protection Act
                                (Col. Rev. Stat. 6-1-101, et seq.)

 203.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 204.   Plaintiff Jacobson brings this action on behalf of himself and the Colorado Class against

        all Defendants.

 205.   Although Jacobson purchased his CC R-Line from an authorized Volkswagen dealer

        located in California, Jacobson never actually entered California to make such purchase.

        Instead, the purchase transaction occurred by mail and the California dealer caused the CC

        R-Line to be delivered to Jacobson in Colorado. To the best of Jacobson’s recollection, he

        was the last party to sign the purchase documents to memorialize the sale of the CC R-

        Line, which occurred in Colorado. Jacobson first incurred injury in Colorado relating to

        the misconduct by Volkswagen described herein. Since the time of the purchase of the CC

        R-Line until the present, Jacobson has been and continues to be a Colorado citizen and

        resident. Given the foregoing, Colorado law governs the state-law claims that Jacobson is

        pursuing against Volkswagen as will be asserted hereinafter.

 206.   The Colorado Consumer Protection Act (“Colorado CPA”), Col. Rev. Stat. § 6-1-101, et

        seq. prohibits deceptive trade practices in the course of a person’s business.

 207.   Defendants are “person[s]” under § 6-1-102(6) of the Colorado CPA.


                                   Class Action Amended Complaint
                                            Page 82 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 83 of 136 PageID# 209




 208.   Plaintiff Jacobson and Colorado Class members are “consumers” for purposes of Col. Rev.

        Stat § 6-1-113(1)(a) who purchased one or more Class Vehicles.

 209.   Volkswagen engaged in deceptive trade practices prohibited by the Colorado CPA,

        including: (a) knowingly making a false representation as to the characteristics, uses, and

        benefits of the Class Vehicles that had the capacity or tendency to deceive Colorado Class

        members; (b) representing that the Class Vehicles are of a particular standard, quality, and

        grade even though Volkswagen knew or should have known they are not; (c) advertising

        the Class Vehicles with the intent not to sell them as advertised; and (d) failing to disclose

        material information concerning the Class Vehicles that was known to Volkswagen at the

        time of advertisement or sale with the intent to induce Colorado Class members to purchase

        the Class Vehicles.

 210.   In the course of their business, Defendants concealed and suppressed material facts

        concerning the Class Vehicles. Defendants accomplished this by falsifying the mileage

        when making application for the original title, failing to disclose the true use history of the

        Class Vehicles including whether the Class Vehicles were Pre-Production Cars or whether

        the Class Vehicles were used as part of the Press Fleet or the Pool Fleet. The Defendants

        also presented the Carfax Report in a misleading way by falsely portraying Carfax as

        independent from Volkswagen without disclosing the true relationship, and by failing to

        disclose that crucial information contained within the Carfax Report was not obtained

        independently, but instead came directly from Volkswagen. The Carfax Report was further

        misleading by labeling the Class Vehicles as “1-Owner” vehicles and seeking to charge a

        premium for that alleged “1-Owner” status even though the Class Vehicles did not qualify

        as “1-Owner” cars under the definitions set forth in the Carfax Report. Offering any Class



                                   Class Action Amended Complaint
                                            Page 83 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 84 of 136 PageID# 210




        Vehicle for sale as a CPO-designated vehicle was also misleading given that most of the

        Class Vehicles are Pre-Production Cars (Pre-Series or Zero-Series) that either do not

        comply with Federal Safety Standards or are otherwise not properly certified as conforming

        to Federal Safety Standards. Volkswagen’s practice of making material modifications to

        the Class Vehicles after the date of manufacture without keeping track of those

        modifications and without providing the requisite Alterer’s Certification to alert consumers

        that modifications that were made, is also deceptive.

 211.   Defendants thus violated the Colorado CPA by, at minimum: employing deception,

        engaging in deceptive acts or practices, fraud, misrepresentations, concealment,

        suppression and omission of material fact with intent that others rely upon such

        concealment, suppression or omission, which misconduct occurred in connection with the

        sale of Class Vehicles.

 212.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

 213.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

        Vehicles with intent to mislead Plaintiff Jacobson and the Colorado Class.

 214.   Volkswagen knew or should have known that its conduct violated the Colorado CPA.

 215.   Volkswagen owed Plaintiff Jacobson as well as the other members of the Colorado Class

        a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

        potential safety violations relating to the build of the Class Vehicles given that Volkswagen

        possessed exclusive knowledge that the Class Vehicles do not comply with Federal Safety

        Standards and that the Class Vehicles were not otherwise properly certified in accordance

        with Federal Safety Standards. Volkswagen further owed Plaintiff Jacobson and the

        Colorado Class a duty to disclose the truth regarding the mileage history of each Class



                                   Class Action Amended Complaint
                                            Page 84 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 85 of 136 PageID# 211




        Vehicle, the use history of each Class Vehicle including whether each Class Vehicle was

        ever part of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not

        qualify for CPO Car status.

 216.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

        true characteristics and use history of the Class Vehicles were material to Plaintiff Jacobson

        and the Colorado Class.

 217.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

        reasonable consumers, including Plaintiff Jacobson and the Colorado Class, about the

        legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of

        the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

        Class Vehicles.

 218.   Plaintiff Jacobson and the Colorado Class suffered ascertainable loss and actual damages

        as a direct and proximate result of Defendants’ misrepresentations and its concealment of

        and failure to disclose material information. Plaintiff Jacobson and the Colorado Class

        members who purchased the Class Vehicles would not have purchased them at all and/or—

        if the Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles

        rendered legal to sell—would have paid significantly less for them. Plaintiff Jacobson and

        the Colorado Class also suffered diminished value of their vehicles, as well as lost or

        diminished use.

 219.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

        deceptive practices under the Colorado CPA. All owners of Class Vehicles suffered

        ascertainable loss in the form of the diminished value of their vehicles as a result of




                                   Class Action Amended Complaint
                                            Page 85 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 86 of 136 PageID# 212




        Volkswagen’s deceptive and unfair acts and practices made in the course of Volkswagen’s

        business.

 220.   Plaintiff Jacobson and Colorado Class members risk irreparable injury as a result of

        Volkswagen’s acts and omissions in violation of the Colorado CPA, and these violations

        present a continuing risk to Plaintiff Jacobson as well as to the Colorado Class and to the

        general public. Defendants’ unlawful acts and practices complained of herein affect the

        public interest. To give just one example of this continuing risk, Volkswagen has yet to

        recall all of the dangerous Class Vehicles and has failed to even acknowledge the great

        danger to Colorado motorists, including Plaintiff Jacobson and the Colorado Class, that has

        been and is continuing to be created by the Class Vehicles being driven on the road given

        that such vehicles were wrongfully certified as complying with Federal Safety Standards.

 221.   Defendants’ unlawful acts and practices complained of herein affect the public interest.

 222.   As a direct and proximate result of Defendants’ violations of the Colorado CPA, Plaintiff

        Jacobson and the Colorado Class have suffered injury-in-fact and/or actual damage.

 223.   Pursuant to Colo. Rev. Stat. § 6-1-113, Plaintiff Jacobson, individually and on behalf of

        the Colorado Class, seeks monetary relief against Defendants measured as the greater of

        (a) actual damages in an amount to be determined at trial, or (b) statutory damages in the

        amount of $500 for each Plaintiff and each Colorado Class member.

 224.   Plaintiff Jacobson and the Colorado Class also seek an order enjoining Defendants’ unfair,

        unlawful, and/or deceptive practices, declaratory relief, attorneys’ fees, and any other just

        and proper relief available under the Colorado CPA.

                                          COUNT II
                      Breach of the Implied Warranty of Merchantability
                                   (Col. Rev. Stat. § 4-2-314)



                                   Class Action Amended Complaint
                                            Page 86 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 87 of 136 PageID# 213




 225.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 226.   Plaintiff Jacobson brings this Count on behalf of the Colorado Class, against all

        Defendants.

 227.   The Defendants are and were at all relevant times “merchants” with respect to motor

        vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and 4-2.5-103(3), and “sellers” of motor

        vehicles under § 4-2-103(1)(d).

 228.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Colo.

        Rev. Stat. §§ 4-2-105(1).

 229.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

        purpose for which vehicles are used is implied by law pursuant to Colo. Rev. Stat. § 4-2-

        314.

 230.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

        condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

        the Class Vehicles are inherently defective in that they either do not comply with Federal

        Safety Standards, or the Class Vehicles are not properly certified as complying with

        Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

        conform to Federal Safety Standards, the lack of the required certification of such

        conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

        unmerchantable and otherwise unfit for their ordinary purpose. Without the required

        certification, Plaintiff Jacobson and Class Members have no assurance that the Class

        Vehicles are safe for use, which could result not only in serious bodily injury or death, but

        also serious legal problems, including seizure of the Class Vehicles and significant



                                    Class Action Amended Complaint
                                             Page 87 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 88 of 136 PageID# 214




        monetary penalties. Furthermore, without the requisite certification of conformance to

        Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class

        because to do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the

        Class Vehicles cannot be legally driven in light of the absence of the required certification

        of compliance with Federal Safety Standards, and if one were to take the risk of driving

        the Class Vehicles, should an accident occur, the discovery that the Class Vehicles were

        not properly certified as conforming to Federal Safety Standards could void insurance

        coverage on the Class Vehicles, or could create other issues of liability exposure in the

        event that the accident were to involve any other party.

 231.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

        merchantability, Plaintiff Jacobson and the other Colorado Class members have been

        damaged in an amount to be proven at trial.

                                            COUNT III
                                    Breach of Express Warranty
                                     (Col. Rev. Stat. § 4-2-313)

 232.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 233.   Plaintiff Jacobson brings this Count on behalf of the Colorado Class, against all

        Defendants.

 234.   The Defendants are and were at all relevant times “merchants” with respect to motor

        vehicles under Colo. Rev. Stat. §§ 4-2-104(1) and “sellers” of motor vehicles under § 4-2-

        103(1)(d).

 235.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Colo.

        Rev. Stat. §§ 4-2-105(1).



                                    Class Action Amended Complaint
                                             Page 88 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 89 of 136 PageID# 215




 236.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

        warrantied in the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

        CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

        PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

        Production Cars differs materially from the build of the Series-Production Cars, and

        therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

        to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

        And because VWAG has not separately tested and determined that the Class Vehicles

        comply with Federal Safety Standards, and because VWAG has not otherwise provided a

        legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

        has been breached.

 237.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

        Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

        bumper, and theft prevention standards in effect on the date of manufacture shown above.”

        (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

        on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

        Vehicle. VWAG also breached this express warranty because the build of the Pre-

        Production Cars on the date of manufacture differed materially from the build of the Series-

        Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

        Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

        manufacture to claim that the Class Vehicles conform to Federal Safety Standards. And

        because VWAG has not separately tested and determined that the Class Vehicles comply

        with Federal Safety Standards, and because VWAG has not otherwise provided a legally



                                  Class Action Amended Complaint
                                           Page 89 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 90 of 136 PageID# 216




        compliant certification in that regard, the warranty set forth in the Manufacturer’s

        Certification made by VWAG has been breached.

 238.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

        on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

        SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was

        breached because the build of the Pre-Production Cars differs materially from the build of

        the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

        certification of the Series-Production Cars to certify the build of the Pre-Production Cars

        as conforming to Federal Safety Standards. And because Audi AG has not separately tested

        and determined that the Class Vehicles comply with Federal Safety Standards, and because

        Audi AG has not otherwise provided a legally compliant certification in that regard, the

        warranty set forth in the MCO by Audi AG has been breached.

 239.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

        Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

        and theft prevention standards in effect on the date of manufacture shown above.”

        (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG

        on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

        Audi also breached this express warranty because the build of the Pre-Production Cars on

        the date of manufacture differed materially from the build of the Series-Production Cars,

        and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

        Cars to certify the build of the Pre-Production Cars as the date of their manufacture to claim

        that the Class Vehicles conform to Federal Safety Standards. And because Audi AG has

        not separately tested and determined that the Class Vehicles comply with Federal Safety



                                   Class Action Amended Complaint
                                            Page 90 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 91 of 136 PageID# 217




        Standards, and because Audi AG has not otherwise provided a legally compliant

        certification in that regard, the warranty set forth in the Manufacturer’s Certification made

        by Audi AG has been breached.

 240.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

        as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

        Standards and if certification of that compliance is not made in accordance with applicable

        law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

        Safety Standards and that the Class Vehicles were properly certified as conforming to

        Federal Safety Standards for the same reasons that the express warranties provided by

        VWAG and Audi AG were breached. In addition, VWGOA further breached this express

        warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

        manufacture yet failed to document those modifications as required by law and failed to

        provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

        from being sold, and certainly should not have been sold with CPO status. Consequently,

        VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

        breached.

 241.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

        Vehicles was a “1-Owner” car at the time that Plaintiff Jacobson and the Colorado Class

        purchased a Class Vehicle. VWGOA breached this express warranty because most of the

        Class Vehicles were both used and possessed by multiple individuals both within

        Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

        1-Owner” car as represented.




                                   Class Action Amended Complaint
                                            Page 91 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 92 of 136 PageID# 218




 242.   The Defendants’ express warranties described herein formed a basis of the bargain that was

        reached when Plaintiff Jacobson and the other Colorado Class members purchased their

        Class Vehicles.

 243.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

        would be unnecessary and futile here because: Volkswagen has already admitted that the

        Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

        Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

        Production status of the other Class Vehicles that were not a part of the 252 Recalled

        Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

        from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

 244.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

        limited remedy of replacements or adjustments as many incidental and consequential

        damages have already been suffered because of Volkswagen’s fraudulent conduct as

        alleged herein, and because of its failure and/or continued failure to provide an adequate

        remedy within a reasonable time, and any limitation on Plaintiff Jacobson’s and the other

        Colorado Class members’ remedies would be insufficient to make Plaintiff Jacobson and

        the other Colorado Class members whole.

 245.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff

        Jacobson and the other Colorado Class members assert, as additional and/or alternative

        remedies, the revocation of acceptance of the goods and the return to Plaintiff Jacobson

        and the other Colorado Class members of the full purchase price of all Class Vehicles

        currently owned and for such other incidental and consequential damages as allowed.




                                  Class Action Amended Complaint
                                           Page 92 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 93 of 136 PageID# 219




 246.   Volkswagen has been provided notice of these issues by numerous Class members, and

        VWAG’s top executives have been on notice of these problems since August 2016 when

        VW Germany conducted an internal audit and identified the Pre-Production Cars that have

        been improperly sold.

 247.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

        Jacobson and the other Colorado Class members have been damaged in an amount to be

        determined at trial.

                                              FLORIDA

                                           COUNT I
             Violations of the Florida Deceptive and Unfair Trade Practices Act
                                  (Fla. Stat. § 501.201 et seq.)

 248.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 249.   Plaintiffs Holovatyuk and B. Garcia bring this action on behalf of themselves and the

        Florida Class against all Defendants.

 250.   Plaintiffs Holovatyuk, B. Garcia and the Florida Class members are persons within the

        meaning of Fla. Stat. § 501.203(6).

 251.   Volkswagen is engaged in “trade” or “commerce” within the meaning of Fla. Stat. §

        501.203(8).

 252.   The Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”) makes unlawful

        “[u]nfair methods of competition, unconscionable acts or practices, and unfair or deceptive

        acts or practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1).

 253.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

        concealed and suppressed material facts concerning the concerning the Class Vehicles.


                                   Class Action Amended Complaint
                                            Page 93 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 94 of 136 PageID# 220




        Defendants accomplished this by falsifying the mileage when making application for the

        original title, failing to disclose the true use history of the Class Vehicles including whether

        the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

        part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

        in a misleading way by falsely portraying Carfax as independent from Volkswagen without

        disclosing the true relationship, and by failing to disclose that crucial information contained

        within the Carfax Report was not obtained independently, but instead came directly from

        Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

        “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

        even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

        forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

        vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

        (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

        otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

        practice of making material modifications to the Class Vehicles after the date of

        manufacture without keeping track of those modifications and without providing the

        requisite Alterer’s Certification to alert consumers that modifications that were made, is

        also deceptive.

 254.   Volkswagen thus violated the provisions of the FDUTPA, at a minimum by: (a) making

        direct statements or causing reasonable inferences about the Class Vehicles that had the

        tendency to mislead; (b) engaging in advertising concerning the CPO status of the Class

        Vehicles even though the Class Vehicles were and are ineligible for such status under

        Volkswagen own internal rules and under the limitations placed on vehicles that qualify



                                   Class Action Amended Complaint
                                            Page 94 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 95 of 136 PageID# 221




        for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

        conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

        or restrictions of the Class Vehicles.

 255.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

 256.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

        Vehicles with intent to mislead Plaintiffs Holovatyuk, B. Garcia and the Florida Class.

 257.   Volkswagen knew or should have known that its conduct violated the FDUTPA.

 258.   Volkswagen owed Plaintiffs Holovatyuk and B. Garcia as well as the other members of the

        Florida Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to

        promptly disclose potential safety violations relating to the build of the Class Vehicles

        given that Volkswagen possessed exclusive knowledge that the Class Vehicles not comply

        with Federal Safety Standards and that the Class Vehicles were not otherwise properly

        certified in accordance with Federal Safety Standards. Volkswagen further owed Plaintiffs

        Holovatyuk, B. Garcia and the Florida Class a duty to disclose the truth regarding the

        mileage history of each Class Vehicle, the use history of each Class Vehicle including

        whether each Class Vehicle was ever part of the Press Fleet or the Pool Fleet, and to

        disclose that the Class Vehicles did not qualify for CPO Car status.

 259.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

        true characteristics and use history of the Class Vehicles were material to Plaintiffs

        Holovatyuk, B. Garcia and the Florida Class.

 260.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

        reasonable consumers, including Plaintiffs Holovatyuk, B. Garcia and the Florida Class,

        about the legality of the Class Vehicles, the use history of the Class Vehicles, the mileage



                                   Class Action Amended Complaint
                                            Page 95 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 96 of 136 PageID# 222




        history of the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value

        of the Class Vehicles.

 261.   Plaintiffs Holovatyuk, B. Garcia and the Florida Class suffered ascertainable loss and

        actual damages as a direct and proximate result of Defendants’ misrepresentations and its

        concealment of and failure to disclose material information. Plaintiffs Holovatyuk, B.

        Garcia and the Florida Class members who purchased the Class Vehicles would not have

        purchased them at all and/or—if the Class Vehicles’ true nature had been disclosed and

        mitigated, and the Vehicles rendered legal to sell—would have paid significantly less for

        them. Plaintiffs Holovatyuk, B. Garcia and the Florida Class also suffered diminished

        value of their vehicles, as well as lost or diminished use.

 262.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

        deceptive practices under the FDUTPA in the course of Defendants’ business.

 263.   Defendants’ violations present a continuing risk to Plaintiffs Holovatyuk, B. Garcia and

        the Florida Class and to the general public. Defendants’ unlawful acts and practices

        complained of herein affect the public interest. To give just one example of this continuing

        risk, Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to

        even acknowledge the great danger to Florida motorists, including Plaintiffs Holovatyuk,

        B. Garcia and the Florida Class, that has been and is continuing to be created by the Class

        Vehicles being driven on the road given that such vehicles were wrongfully certified as

        complying with Federal Safety Standards.

 264.   As a result of the foregoing wrongful conduct of Defendants, Plaintiffs Holovatyuk, B.

        Garcia and the Florida Class have been damaged in an amount to be proven at trial.

        Pursuant to Fla. Stat. § 501.2105 and 501.211, Plaintiffs Holovatyuk, B. Garcia and the



                                   Class Action Amended Complaint
                                            Page 96 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 97 of 136 PageID# 223




        Florida Class seek an order enjoining Volkswagen’s unfair and/or deceptive acts or

        practices, damages, and attorneys’ fees, costs, and any other just and proper relief available

        under the FDUTPA.

                                          COUNT II
                      Breach of the Implied Warranty of Merchantability
                                     (Fla. Stat. § 672.314)

 265.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 266.   Plaintiffs Holovatyuk and B. Garcia bring this action on behalf of themselves and the

        Florida Class against all Defendants.

 267.   The Defendants are and were at all relevant times “merchants” with respect to motor

        vehicles under Fla. Stat. § 672.104 and “sellers” of motor vehicles under § 672.103(d).

 268.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Fla.

        Stat. § 672.105.

 269.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

        purpose for which vehicles are used is implied by law pursuant to Fla. Stat. § 672.314.

 270.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

        condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

        the Class Vehicles are inherently defective in that they either do not comply with Federal

        Safety Standards, or the Class Vehicles are not properly certified as complying with

        Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

        conform to Federal Safety Standards, the lack of the required certification of such

        conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

        unmerchantable and otherwise unfit for their ordinary purpose. Without the required



                                   Class Action Amended Complaint
                                            Page 97 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 98 of 136 PageID# 224




        certification, Plaintiffs Holovatyuk, B. Garcia and Class Members have no assurance that

        the Class Vehicles are safe for use, which could result not only in serious bodily injury or

        death, but also serious legal problems, including seizure of the Class Vehicles and

        significant monetary penalties.      Furthermore, without the requisite certification of

        conformance to Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs

        or the Class because to do so may put the Plaintiffs and Class in serious legal jeopardy.

        Similarly, the Class Vehicles cannot be legally driven in light of the absence of the required

        certification of compliance with Federal Safety Standards, and if one were to take the risk

        of driving the Class Vehicles, should an accident occur, the discovery that the Class

        Vehicles were not properly certified as conforming to Federal Safety Standards could void

        insurance coverage on the Class Vehicles or could create other issues of liability exposure

        in the event that the accident were to involve any other party.

 271.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

        merchantability, Plaintiffs Holovatyuk, B. Garcia and the other Florida Class members

        have been damaged in an amount to be proven at trial.




                                   Class Action Amended Complaint
                                            Page 98 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 99 of 136 PageID# 225




                                           COUNT III
                                   Breach of Express Warranty
                                      (Fla. Stat. § 762.313)

 272.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

        the preceding paragraphs as if fully realleged here.

 273.   Plaintiffs Holovatyuk and B. Garcia brings this action on behalf of themselves and the

        Florida Class against all Defendants.

 274.   The Defendants are and were at all relevant times “merchants” with respect to motor

        vehicles under Fla. Stat. § 672.104 and “sellers” of motor vehicles under § 672.103(d).

 275.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Fla.

        Stat. § 672.105.

 276.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

        warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

        CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

        PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

        Production Cars differs materially from the build of the Series-Production Cars, and

        therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

        to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

        And because VWAG has not separately tested and determined that the Class Vehicles

        comply with Federal Safety Standards, and because VWAG has not otherwise provided a

        legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

        has been breached.

 277.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

        Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,



                                   Class Action Amended Complaint
                                            Page 99 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 100 of 136 PageID# 226




         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  278.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

         on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

         SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was

         breached because the build of the Pre-Production Cars differs materially from the build of

         the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

         certification of the Series-Production Cars to certify the build of the Pre-Production Cars

         as conforming to Federal Safety Standards. And because Audi AG has not separately tested

         and determined that the Class Vehicles comply with Federal Safety Standards, and because

         Audi AG has not otherwise provided a legally compliant certification in that regard, the

         warranty set forth in the MCO by Audi AG has been breached.




                                   Class Action Amended Complaint
                                           Page 100 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 101 of 136 PageID# 227




  279.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

         Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

         and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG

         on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

         Audi also breached this express warranty because the build of the Pre-Production Cars on

         the date of manufacture differed materially from the build of the Series-Production Cars,

         and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

         Cars to certify the build of the Pre-Production Cars as the date of their manufacturer to

         claim that the Class Vehicles conform to Federal Safety Standards. And because Audi AG

         has not separately tested and determined that the Class Vehicles comply with Federal

         Safety Standards, and because Audi AG has not otherwise provided a legally compliant

         certification in that regard, the warranty set forth in the Manufacturer’s Certification made

         by Audi AG has been breached.

  280.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG and Audi AG were breached. In addition, VWGOA further breached this express

         warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

         manufacture yet failed to document those modifications as required by law and failed to



                                    Class Action Amended Complaint
                                            Page 101 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 102 of 136 PageID# 228




         provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

         from being sold, and certainly should not have been sold with CPO status. Consequently,

         VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

         breached.

  281.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiffs Holovatyuk, B. Garcia and the

         Florida Class purchased a Class Vehicle. VWGOA breached this express warranty because

         most of the Class Vehicles were both used and possessed by multiple individuals both

         within Volkswagen and outside of Volkswagen, and therefore, would not qualify as a

         “CARFAX 1-Owner” car as represented.

  282.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiffs Holovatyuk, B. Garcia and the other Florida Class members

         purchased their Class Vehicles.

  283.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

         from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

  284.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as



                                   Class Action Amended Complaint
                                           Page 102 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 103 of 136 PageID# 229




          alleged herein, and because of its failure and/or continued failure to provide an adequate

          remedy within a reasonable time, and any limitation on Plaintiffs Holovatyuk’s, B. Garcia’s

          and the other Florida Class members’ remedies would be insufficient to make Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members whole.

  285.    Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members assert, as additional and/or

          alternative remedies, the revocation of acceptance of the goods and the return to Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members of the full purchase price of

          all Class Vehicles currently owned and for such other incidental and consequential

          damages as allowed.

  286.    Volkswagen has been provided notice of these issues by numerous Class members, and

          VWAG’s top executives have been on notice of these problems since August 2016 when

          VW Germany conducted an internal audit and identified the Pre-Production Cars that have

          been improperly sold.

  287.    As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiffs

          Holovatyuk, B. Garcia and the other Florida Class members have been damaged in an

          amount to be determined at trial.

                                               ILLINOIS

                                              COUNT I
         Violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
                                  (815 Ill. Comp. Stat. § 505 et seq.)

  288.    Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

          the preceding paragraphs as if fully realleged here.




                                     Class Action Amended Complaint
                                             Page 103 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 104 of 136 PageID# 230




  289.   Plaintiff Calise brings this action on behalf of himself and the Illinois Class against all

         Defendants.

  290.   Plaintiff Calise and the Illinois Class members and Defendants are persons within the

         meaning of 815 Ill. Comp. Stat. § 505/1(c).

  291.   Volkswagen is engaged in “trade” or “commerce” within the meaning of 815 Ill. Comp.

         Stat. § 505/1(f).

  292.   The Illinois Consumer Fraud and Deceptive Business Practices Act (“Illinois CFA”) makes

         unlawful “[u]nfair methods of competition and unfair or deceptive acts or practices … in

         the conduct of any trade or commerce.” 815 Ill. Comp. Stat. § 505/2.

  293.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

         concealed and suppressed material facts concerning the concerning the Class Vehicles.

         Defendants accomplished this by falsifying the mileage when making application for the

         original title, failing to disclose the true use history of the Class Vehicles including whether

         the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

         part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

         in a misleading way by falsely portraying Carfax as independent from Volkswagen without

         disclosing the true relationship, and by failing to disclose that crucial information contained

         within the Carfax Report was not obtained independently, but instead came directly from

         Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

         “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

         even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

         forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

         vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars



                                    Class Action Amended Complaint
                                            Page 104 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 105 of 136 PageID# 231




         (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

         otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

         practice of making material modifications to the Class Vehicles after the date of

         manufacture without keeping track of those modifications and without providing the

         requisite Alterer’s Certification to alert consumers that modifications that were made, is

         also deceptive.

  294.   Volkswagen thus violated the provisions of the Illinois CFA, at a minimum by: (a) making

         direct statements or causing reasonable inferences about the Class Vehicles that had the

         tendency to mislead; (b) engaging in advertising concerning the CPO status of the Class

         Vehicles even though the Class Vehicles were and are ineligible for such status under

         Volkswagen own internal rules and under the limitations placed on vehicles that qualify

         for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

         conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

         or restrictions of the Class Vehicles.

  295.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

  296.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiff Calise and the Illinois Class.

  297.   Volkswagen knew or should have known that its conduct violated the Illinois CFA.

  298.   Volkswagen owed Plaintiff Calise as well as the other members of the Illinois Class a duty

         to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

         potential safety violations relating to the build of the Class Vehicles given that Volkswagen

         possessed exclusive knowledge that the Class Vehicles not comply with Federal Safety

         Standards and that the Class Vehicles were not otherwise properly certified in accordance



                                    Class Action Amended Complaint
                                            Page 105 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 106 of 136 PageID# 232




         with Federal Safety Standards. Volkswagen further owed Plaintiff Calise and the Illinois

         Class a duty to disclose the truth regarding the mileage history of each Class Vehicle, the

         use history of each Class Vehicle including whether each Class Vehicle was ever part of

         the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not qualify for

         CPO Car status.

  299.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiff Calise

         and the Illinois Class.

  300.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiff Calise and the Illinois Class, about the legality

         of the Class Vehicles, the use history of the Class Vehicles, the mileage history of the Class

         Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the Class

         Vehicles.

  301.   Plaintiff Calise and the Illinois Class suffered ascertainable loss and actual damages as a

         direct and proximate result of Defendants’ misrepresentations and its concealment of and

         failure to disclose material information. Plaintiff Calise and the Illinois Class members

         who purchased the Class Vehicles would not have purchased them at all and/or—if the

         Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles rendered

         legal to sell—would have paid significantly less for them. Plaintiff Calise and the Illinois

         Class also suffered diminished value of their vehicles, as well as lost or diminished use.

  302.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the Illinois CFA in the course of Defendants’ business.




                                    Class Action Amended Complaint
                                            Page 106 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 107 of 136 PageID# 233




  303.   Defendants’ violations present a continuing risk to Plaintiff Calise and the Illinois Class

         and to the general public. Defendants’ unlawful acts and practices complained of herein

         affect the public interest. To give just one example of this continuing risk, Volkswagen has

         yet to recall all of the dangerous Class Vehicles and has failed to even acknowledge the

         great danger to Illinois motorists, including Plaintiff Calise and the Illinois Class, that has

         been and is continuing to be created by the Class Vehicles being driven on the road given

         that such vehicles were wrongfully certified as complying with Federal Safety Standards.

  304.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff Calise and the

         Illinois Class have been damaged in an amount to be proven at trial. Pursuant to 815 Ill.

         Comp. Stat. § 505/10a, Plaintiff Calise and the Illinois Class seek an order enjoining

         Volkswagen’s unfair and/or deceptive acts or practices, damages, attorneys’ fees, costs,

         and any other just and proper relief available under the Illinois CFA.

                                            COUNT II
                       Breach of the Implied Warranty of Merchantability
                                 (810 Ill. Comp. Stat. § 5/2-314)

  305.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  306.   Plaintiff Calise brings this action on behalf of himself and the Illinois Class against all

         Defendants.

  307.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under 810 Ill. Comp. Stat. § 5/2-104 and “sellers” of motor vehicles under § 5/2-

         103(d).

  308.   The Class Vehicles are and were at all relevant times “goods” within the meaning of 810

         Ill. Comp. Stat. § 5/2-105(1).



                                    Class Action Amended Complaint
                                            Page 107 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 108 of 136 PageID# 234




  309.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to 810 Ill. Comp. Stat. §

         5/2-314.

  310.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with

         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiff Calise and Class Members have no assurance that the Class Vehicles

         are safe for use, which could result not only in serious bodily injury or death, but also

         serious legal problems, including seizure of the Class Vehicles and significant monetary

         penalties. Furthermore, without the requisite certification of conformance to Federal

         Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class because to

         do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the Class

         Vehicles cannot be legally driven in light of the absence of the required certification of

         compliance with Federal Safety Standards, and if one were to take the risk of driving the

         Class Vehicles, should an accident occur, the discovery that the Class Vehicles were not

         properly certified as conforming to Federal Safety Standards could void insurance coverage

         on the Class Vehicles or could create other issues of liability exposure in the event that the

         accident were to involve any other party.



                                    Class Action Amended Complaint
                                            Page 108 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 109 of 136 PageID# 235




  311.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiff Calise and the other Illinois Class members have been damaged

         in an amount to be proven at trial.

                                              COUNT III
                                    Breach of Express Warranty
                                   (810 Ill. Comp. Stat. § 5/2-313)

  312.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  313.   Plaintiff Calise brings this action on behalf of himself and the Illinois Class against all

         Defendants.

  314.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under 810 Ill. Comp. Stat. § 5/2-104 and “sellers” of motor vehicles under § 5/2-

         103(d).

  315.   The Class Vehicles are and were at all relevant times “goods” within the meaning of 810

         Ill. Comp. Stat. § 5/2-105(1).

  316.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a


                                    Class Action Amended Complaint
                                            Page 109 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 110 of 136 PageID# 236




         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  317.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  318.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

         on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

         SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was

         breached because the build of the Pre-Production Cars differs materially from the build of

         the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

         certification of the Series-Production Cars to certify the build of the Pre-Production Cars

         as conforming to Federal Safety Standards. And because Audi AG has not separately tested



                                   Class Action Amended Complaint
                                           Page 110 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 111 of 136 PageID# 237




         and determined that the Class Vehicles comply with Federal Safety Standards, and because

         Audi AG has not otherwise provided a legally compliant certification in that regard, the

         warranty set forth in the MCO by Audi AG has been breached.

  319.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

         Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

         and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG

         on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

         Audi also breached this express warranty because the build of the Pre-Production Cars on

         the date of manufacture differed materially from the build of the Series-Production Cars,

         and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

         Cars to certify the build of the Pre-Production Cars as the date of their manufacturer to

         claim that the Class Vehicles conform to Federal Safety Standards. And because Audi AG

         has not separately tested and determined that the Class Vehicles comply with Federal

         Safety Standards, and because Audi AG has not otherwise provided a legally compliant

         certification in that regard, the warranty set forth in the Manufacturer’s Certification made

         by Audi AG has been breached.

  320.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by



                                    Class Action Amended Complaint
                                            Page 111 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 112 of 136 PageID# 238




         VWAG and Audi AG were breached. In addition, VWGOA further breached this express

         warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

         manufacture yet failed to document those modifications as required by law and failed to

         provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

         from being sold, and certainly should not have been sold with CPO status. Consequently,

         VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

         breached.

  321.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiff Calise and the Illinois Class

         purchased a Class Vehicle. VWGOA breached this express warranty because most of the

         Class Vehicles were both used and possessed by multiple individuals both within

         Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

         1-Owner” car as represented.

  322.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiff Calise and the other Illinois Class members purchased their Class

         Vehicles.

  323.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

         from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.



                                   Class Action Amended Complaint
                                           Page 112 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 113 of 136 PageID# 239




  324.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as

         alleged herein, and because of its failure and/or continued failure to provide an adequate

         remedy within a reasonable time, and any limitation on Plaintiff Calise’s and the other

         Illinois Class members’ remedies would be insufficient to make Plaintiff Calise and the

         other Illinois Class members whole.

  325.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff Calise

         and the other Illinois Class members assert, as additional and/or alternative remedies, the

         revocation of acceptance of the goods and the return to Plaintiff Calise and the other Illinois

         Class members of the full purchase price of all Class Vehicles currently owned and for

         such other incidental and consequential damages as allowed.

  326.   Volkswagen has been provided notice of these issues by numerous Class members, and

         VWAG’s top executives have been on notice of these problems since August 2016 when

         VW Germany conducted an internal audit and identified the Pre-Production Cars that have

         been improperly sold.

  327.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

         Calise and the other Illinois Class members have been damaged in an amount to be

         determined at trial.




                                    Class Action Amended Complaint
                                            Page 113 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 114 of 136 PageID# 240




                                            NEW JERSEY

                                               COUNT I
                           Violations of New Jersey Consumer Fraud Act
                                  (N.J. Stat. Ann. §§ 56:8-1, et seq.)

  328.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  329.   Plaintiff Glover brings this action on behalf of himself and the New Jersey Class against

         all Defendants.

  330.   Plaintiff Glover and the New Jersey Class members and Defendants are persons within the

         meaning of the New Jersey Consumer Fraud Act, N.J. Stat. § 56:8-1(d).

  331.   Volkswagen engaged in “sales” of “merchandise” within the meaning of N.J. Stat. §56:8-

         1(c), (e). Volkswagen’s actions as set forth herein occurred in the conduct of trade or

         commerce.

  332.   The New Jersey Consumer Fraud Act (“New Jersey CFA”) makes unlawful “[t]he act, use

         or employment by any person of any unconscionable commercial practice, deception,

         fraud, false pretense, false promise, misrepresentation, or the knowing concealment,

         suppression, or omission of any material fact with the intent that others rely upon such

         concealment, suppression or omission, in connection with the sale or advertisement of any

         merchandise or real estate, or with the subsequent performance of such person as aforesaid,

         whether or not any person has in fact been misled, deceived or damaged thereby…” N.J.

         Stat. § 56:8-2.

  333.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

         concealed and suppressed material facts concerning the concerning the Class Vehicles.

         Defendants accomplished this by falsifying the mileage when making application for the



                                    Class Action Amended Complaint
                                            Page 114 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 115 of 136 PageID# 241




         original title, failing to disclose the true use history of the Class Vehicles including whether

         the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

         part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

         in a misleading way by falsely portraying Carfax as independent from Volkswagen without

         disclosing the true relationship, and by failing to disclose that crucial information contained

         within the Carfax Report was not obtained independently, but instead came directly from

         Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

         “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

         even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

         forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

         vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

         (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

         otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

         practice of making material modifications to the Class Vehicles after the date of

         manufacture without keeping track of those modifications and without providing the

         requisite Alterer’s Certification to alert consumers that modifications that were made, is

         also deceptive.

  334.   Volkswagen thus violated the provisions of the New Jersey CFA, at a minimum by: (a)

         representing that the Class Vehicles have characteristics, uses, benefits, and qualities which

         they do not have; (b) representing that the Class Vehicles are of a particular standard,

         quality, and grade when they are not; (c) advertising the Class Vehicles with the intent not

         to sell them as advertised; (d) failing to disclose information concerning the Class Vehicles




                                    Class Action Amended Complaint
                                            Page 115 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 116 of 136 PageID# 242




         with the intent to induce consumers to purchase the Class Vehicles; and (e) otherwise

         engaging in conduct likely to deceive.

  335.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

  336.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiff Glover and the New Jersey Class.

  337.   Volkswagen knew or should have known that its conduct violated the New Jersey CFA.

  338.   Volkswagen owed Plaintiff Glover as well as the other members of the New Jersey Class

         a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly disclose

         potential safety violations relating to the build of the Class Vehicles given that Volkswagen

         possessed exclusive knowledge that the Class Vehicles not comply with Federal Safety

         Standards and that the Class Vehicles were not otherwise properly certified in accordance

         with Federal Safety Standards. Volkswagen further owed Plaintiff Glover and the New

         Jersey Class a duty to disclose the truth regarding the mileage history of each Class Vehicle,

         the use history of each Class Vehicle including whether each Class Vehicle was ever part

         of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles did not qualify

         for CPO Car status.

  339.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiff Glover

         and to the New Jersey Class.

  340.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiff Glover and the New Jersey Class, about the

         legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of




                                    Class Action Amended Complaint
                                            Page 116 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 117 of 136 PageID# 243




         the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

         Class Vehicles.

  341.   Plaintiff Glover and the New Jersey Class suffered ascertainable loss and actual damages

         as a direct and proximate result of Defendants’ misrepresentations and its concealment of

         and failure to disclose material information. Plaintiff Glover and the New Jersey Class

         members who purchased the Class Vehicles would not have purchased them at all and/or—

         if the Class Vehicles’ true nature had been disclosed and mitigated, and the Vehicles

         rendered legal to sell—would have paid significantly less for them. Plaintiff Glover and

         the New Jersey Class also suffered diminished value of their vehicles, as well as lost or

         diminished use.

  342.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the New Jersey CFA in the course of Defendants’ business.

  343.   Defendants’ violations present a continuing risk to Plaintiff Glover as well as to the New

         Jersey Class and to the general public. Defendants’ unlawful acts and practices complained

         of herein affect the public interest. To give just one example of this continuing risk,

         Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to even

         acknowledge the great danger to New Jersey motorists, including Plaintiff Glover and the

         New Jersey Class, that has been and is continuing to be created by the Class Vehicles being

         driven on the road given that such vehicles were wrongfully certified as complying with

         Federal Safety Standards.

  344.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff Glover and the New

         Jersey Class have been damaged in an amount to be proven at trial, and seek all just and

         proper remedies, including, but not limited to, actual and statutory damages, an order



                                     Class Action Amended Complaint
                                             Page 117 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 118 of 136 PageID# 244




         enjoining Defendants’ deceptive and unfair conduct, costs and reasonable attorneys’ fees

         under N.J. Stat. § 56:8-19, and all other just and appropriate relief.

                                           COUNT II
                       Breach of the Implied Warranty of Merchantability
                                  (N.J. Stat. Ann. § 12A:2-314)

  345.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  346.   Plaintiff Glover brings this action on behalf of himself and the New Jersey Class against

         all Defendants.

  347.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).

  348.   The Class Vehicles are and were at all relevant times “goods” within the meaning of N.J.S.

         12A:2-105(1).

  349.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to N.J.S. 12A:2-314.

  350.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with

         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiff Glover and Class Members have no assurance that the Class Vehicles



                                    Class Action Amended Complaint
                                            Page 118 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 119 of 136 PageID# 245




         are safe for use, which could result not only in serious bodily injury or death, but also

         serious legal problems, including seizure of the Class Vehicles and significant monetary

         penalties. Furthermore, without the requisite certification of conformance to Federal

         Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class because to

         do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the Class

         Vehicles cannot be legally driven in light of the absence of the required certification of

         compliance with Federal Safety Standards, and if one were to take the risk of driving the

         Class Vehicles, should an accident occur, the discovery that the Class Vehicles were not

         properly certified as conforming to Federal Safety Standards could void insurance coverage

         on the Class Vehicles or could create other issues of liability exposure in the event that the

         accident were to involve any other party.

  351.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiff Glover and the other New Jersey Class members have been

         damaged in an amount to be proven at trial.

                                             COUNT III
                                    Breach of Express Warranty
                                    (N.J. Stat. Ann. § 12A:2-313)

  352.   Plaintiffs incorporates by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  353.   Plaintiff Glover brings this Count on behalf of the New Jersey Class, against all

         Defendants.

  354.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under N.J.S. 12A:2-104(1) and “sellers” of motor vehicles under 2-103(1)(d).




                                    Class Action Amended Complaint
                                            Page 119 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 120 of 136 PageID# 246




  355.   The Class Vehicles are and were at all relevant times “goods” within the meaning of N.J.S.

         12A:2-105(1).

  356.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a

         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  357.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class

         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And



                                   Class Action Amended Complaint
                                           Page 120 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 121 of 136 PageID# 247




         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  358.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

         on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

         SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was

         breached because the build of the Pre-Production Cars differs materially from the build of

         the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

         certification of the Series-Production Cars to certify the build of the Pre-Production Cars

         as conforming to Federal Safety Standards. And because Audi AG has not separately tested

         and determined that the Class Vehicles comply with Federal Safety Standards, and because

         Audi AG has not otherwise provided a legally compliant certification in that regard, the

         warranty set forth in the MCO by Audi AG has been breached.

  359.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

         Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

         and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG

         on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

         Audi also breached this express warranty because the build of the Pre-Production Cars on

         the date of manufacture differed materially from the build of the Series-Production Cars,

         and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

         Cars to certify the build of the Pre-Production Cars as the date of their manufacturer to



                                   Class Action Amended Complaint
                                           Page 121 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 122 of 136 PageID# 248




         claim that the Class Vehicles conform to Federal Safety Standards. And because Audi AG

         has not separately tested and determined that the Class Vehicles comply with Federal

         Safety Standards, and because Audi AG has not otherwise provided a legally compliant

         certification in that regard, the warranty set forth in the Manufacturer’s Certification made

         by Audi AG has been breached.

  360.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG and Audi AG were breached. In addition, VWGOA further breached this express

         warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

         manufacture yet failed to document those modifications as required by law and failed to

         provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

         from being sold, and certainly should not have been sold with CPO status. Consequently,

         VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

         breached.

  361.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiff Glover and the New Jersey Class

         purchased a Class Vehicle. VWGOA breached this express warranty because most of the

         Class Vehicles were both used and possessed by multiple individuals both within




                                    Class Action Amended Complaint
                                            Page 122 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 123 of 136 PageID# 249




         Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

         1-Owner” car as represented.

  362.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiff Glover and the other New Jersey Class members purchased their

         Class Vehicles.

  363.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

         from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

  364.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as

         alleged herein, and because of its failure and/or continued failure to provide an adequate

         remedy within a reasonable time, and any limitation on Plaintiff Glover’s and the other

         New Jersey Class members’ remedies would be insufficient to make Plaintiff Glover and

         the other New Jersey Class members whole.

  365.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff Glover

         and the other New Jersey Class members assert, as additional and/or alternative remedies,

         the revocation of acceptance of the goods and the return to Plaintiff Glover and the other




                                   Class Action Amended Complaint
                                           Page 123 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 124 of 136 PageID# 250




         New Jersey Class members of the full purchase price of all Class Vehicles currently owned

         and for such other incidental and consequential damages as allowed.

  366.   Volkswagen has been provided notice of these issues by numerous Class members, and

         VWAG’s top executives have been on notice of these problems since August 2016 when

         VW Germany conducted an internal audit and identified the Pre-Production Cars that have

         been improperly sold.

  367.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

         Glover and the other New Jersey Class members have been damaged in an amount to be

         determined at trial.

                                           WASHINGTON

                                           COUNT I
                     Violations of the Washington Consumer Protection Act
                            (Wash. Rev. Code Ann. 19.86.101 et seq.)

  368.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  369.   Plaintiff R. Garcia brings this action on behalf of himself and the Washington Class against

         all Defendants.

  370.   Plaintiff R. Garcia and the Washington Class members and Defendants are persons within

         the meaning of Wash. Rev. Code § 19.86.010(2).

  371.   Volkswagen is engaged in “trade” or “commerce” within the meaning of Wash. Rev. Code

         § 19.86.010(2).

  372.   The Washington Consumer Protection Act (“Washington CPA”) makes unlawful “[u]nfair

         methods of competition and unfair or deceptive acts or practices in the conduct of any trade

         or commerce.” Wash. Rev. Code § 19.86.020.


                                    Class Action Amended Complaint
                                            Page 124 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 125 of 136 PageID# 251




  373.   In the course of Volkswagen’s business, Volkswagen intentionally or negligently

         concealed and suppressed material facts concerning the concerning the Class Vehicles.

         Defendants accomplished this by falsifying the mileage when making application for the

         original title, failing to disclose the true use history of the Class Vehicles including whether

         the Class Vehicles were Pre-Production Cars or whether the Class Vehicles were used as

         part of the Press Fleet or the Pool Fleet. The Defendants also presented the Carfax Report

         in a misleading way by falsely portraying Carfax as independent from Volkswagen without

         disclosing the true relationship, and by failing to disclose that crucial information contained

         within the Carfax Report was not obtained independently, but instead came directly from

         Volkswagen. The Carfax Report was further misleading by labeling the Class Vehicles as

         “1-Owner” vehicles and seeking to charge a premium for that alleged “1-Owner” status

         even though the Class Vehicles did not qualify as “1-Owner” cars under the definitions set

         forth in the Carfax Report. Offering any Class Vehicle for sale as a CPO-designated

         vehicle was also misleading given that most of the Class Vehicles are Pre-Production Cars

         (Pre-Series or Zero-Series) that either do not comply with Federal Safety Standards or are

         otherwise not properly certified as conforming to Federal Safety Standards. Volkswagen’s

         practice of making material modifications to the Class Vehicles after the date of

         manufacture without keeping track of those modifications and without providing the

         requisite Alterer’s Certification to alert consumers that modifications that were made, is

         also deceptive.

  374.   Volkswagen thus violated the provisions of the Washington CPA, at a minimum by: (a)

         making direct statements or causing reasonable inferences about the Class Vehicles that

         had the tendency to mislead; (b) engaging in advertising concerning the CPO status of the



                                    Class Action Amended Complaint
                                            Page 125 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 126 of 136 PageID# 252




         Class Vehicles even though the Class Vehicles were and are ineligible for such status under

         Volkswagen own internal rules and under the limitations placed on vehicles that qualify

         for CPO status as set forth in the Carfax Contract; and (c) failing to make clear and

         conspicuous disclosures of limitations, disclaimers, qualifications, conditions, exclusions

         or restrictions of the Class Vehicles.

  375.   Volkswagen’s actions as set forth above occurred in the conduct of trade or commerce.

  376.   Volkswagen intentionally and knowingly misrepresented material facts regarding the Class

         Vehicles with intent to mislead Plaintiff R. Garcia and the Washington Class.

  377.   Volkswagen knew or should have known that its conduct violated the Washington CPA.

  378.   Volkswagen owed Plaintiff R. Garcia as well as the other members of the Washington

         Class a duty to disclose the illegality of the Class Vehicles, as well as a duty to promptly

         disclose potential safety violations relating to the build of the Class Vehicles given that

         Volkswagen possessed exclusive knowledge that the Class Vehicles not comply with

         Federal Safety Standards and that the Class Vehicles were not otherwise properly certified

         in accordance with Federal Safety Standards. Volkswagen further owed Plaintiff R. Garcia

         and the Washington Class a duty to disclose the truth regarding the mileage history of each

         Class Vehicle, the use history of each Class Vehicle including whether each Class Vehicle

         was ever part of the Press Fleet or the Pool Fleet, and to disclose that the Class Vehicles

         did not qualify for CPO Car status.

  379.   Volkswagen’s fraudulent acts, misleading statements and deceptive concealment of the

         true characteristics and use history of the Class Vehicles were material to Plaintiff R.

         Garcia and the Washington Class.




                                    Class Action Amended Complaint
                                            Page 126 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 127 of 136 PageID# 253




  380.   Defendants’ unfair or deceptive acts or practices were likely to and did in fact deceive

         reasonable consumers, including Plaintiff R. Garcia and the Washington Class, about the

         legality of the Class Vehicles, the use history of the Class Vehicles, the mileage history of

         the Class Vehicles, the “1-Owner” status of the Class Vehicles, and the true value of the

         Class Vehicles.

  381.   Plaintiff R. Garcia and the Washington Class suffered ascertainable loss and actual

         damages as a direct and proximate result of Defendants’ misrepresentations and its

         concealment of and failure to disclose material information. Plaintiff R. Garcia and the

         Washington Class members who purchased the Class Vehicles would not have purchased

         them at all and/or—if the Class Vehicles’ true nature had been disclosed and mitigated,

         and the Vehicles rendered legal to sell—would have paid significantly less for them.

         Plaintiff R. Garcia and the Washington Class also suffered diminished value of their

         vehicles, as well as lost or diminished use.

  382.   Defendants had an ongoing duty to all Volkswagen customers to refrain from unfair and

         deceptive practices under the Washington CPA in the course of Defendants’ business.

  383.   Defendants’ violations present a continuing risk to Plaintiff R. Garcia and the Washington

         Class and to the general public. Defendants’ unlawful acts and practices complained of

         herein affect the public interest. To give just one example of this continuing risk,

         Volkswagen has yet to recall all of the dangerous Class Vehicles and has failed to even

         acknowledge the great danger to Washington motorists, including Plaintiff R. Garcia and

         the Washington Class, that has been and is continuing to be created by the Class Vehicles

         being driven on the road given that such vehicles were wrongfully certified as complying

         with Federal Safety Standards.



                                    Class Action Amended Complaint
                                            Page 127 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 128 of 136 PageID# 254




  384.   As a result of the foregoing wrongful conduct of Defendants, Plaintiff R. Garcia and the

         Washington Class have been damaged in an amount to be proven at trial. Pursuant to Wash.

         Rev. Code § 19.86.090, Plaintiff R. Garcia and the Washington Class seek an order

         enjoining Volkswagen’s unfair and/or deceptive acts or practices, damages, attorneys’ fees,

         costs, and any other just and proper relief available under the Washington CPA.

                                            COUNT II
                        Breach of the Implied Warranty of Merchantability
                                  (Wash. Rev. Code § 62A.2-314)

  385.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.

  386.   Plaintiff R. Garcia brings this action on behalf of himself and the Washington Class against

         all Defendants.

  387.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Wash. Rev. Code § 62A.2-104(1) and “sellers” of motor vehicles under §

         2.103(a)(4).

  388.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Wash.

         Rev. Code § 62A.2-105(1).

  389.   A warranty that the Class Vehicles were in merchantable condition and fit for the ordinary

         purpose for which vehicles are used is implied by law pursuant to Wash. Rev. Code §

         62A.2-314.

  390.   The Class Vehicles, when sold and at all times thereafter, were not in merchantable

         condition and are not fit for the ordinary purpose for which vehicles are used. Specifically,

         the Class Vehicles are inherently defective in that they either do not comply with Federal

         Safety Standards, or the Class Vehicles are not properly certified as complying with



                                    Class Action Amended Complaint
                                            Page 128 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 129 of 136 PageID# 255




         Federal Safety Standards or both. Even if it could be determined that the Class Vehicles

         conform to Federal Safety Standards, the lack of the required certification of such

         conformance exists is, in-and-of-itself, a defect that makes the Class Vehicles

         unmerchantable and otherwise unfit for their ordinary purpose. Without the required

         certification, Plaintiff R. Garcia and Class Members have no assurance that the Class

         Vehicles are safe for use, which could result not only in serious bodily injury or death, but

         also serious legal problems, including seizure of the Class Vehicles and significant

         monetary penalties. Furthermore, without the requisite certification of conformance to

         Federal Safety Standards, the Class Vehicles cannot be sold by Plaintiffs or the Class

         because to do so may put the Plaintiffs and Class in serious legal jeopardy. Similarly, the

         Class Vehicles cannot be legally driven in light of the absence of the required certification

         of compliance with Federal Safety Standards, and if one were to take the risk of driving

         the Class Vehicles, should an accident occur, the discovery that the Class Vehicles were

         not properly certified as conforming to Federal Safety Standards could void insurance

         coverage on the Class Vehicles or could create other issues of liability exposure in the

         event that the accident were to involve any other party.

  391.   As a direct and proximate result of Volkswagen’s breach of the implied warranty of

         merchantability, Plaintiff R. Garcia and the other Washington Class members have been

         damaged in an amount to be proven at trial.

                                           COUNT III
                                   Breach of Express Warranty
                                  (Wash. Rev. Code § 62A.2-313)

  392.   Plaintiffs incorporate by reference, as if fully set forth herein, each allegation set forth in

         the preceding paragraphs as if fully realleged here.


                                    Class Action Amended Complaint
                                            Page 129 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 130 of 136 PageID# 256




  393.   Plaintiff R. Garcia brings this action on behalf of himself and the Washington Class against

         all Defendants.

  394.   The Defendants are and were at all relevant times “merchants” with respect to motor

         vehicles under Wash. Rev. Code § 62A.2-104(1) and “sellers” of motor vehicles under §

         2.103(a)(4).

  395.   The Class Vehicles are and were at all relevant times “goods” within the meaning of Wash.

         Rev. Code § 62A.2-105(1).

  396.   For Volkswagen-branded Class Vehicles, VWAG expressly represented and thereby

         warrantied on the Manufacturer Certificate of Origin (“MCO”), “THIS VEHICLE

         CONFORMS WITH APPLICABLE U.S. FEDERAL SAFETY BUMPER AND THEFT

         PROTECTION.” This warranty by VWAG was breached because the build of the Pre-

         Production Cars differs materially from the build of the Series-Production Cars, and

         therefore, VWAG cannot legally rely upon the certification of the Series-Production Cars

         to certify the build of the Pre-Production Cars as conforming to Federal Safety Standards.

         And because VWAG has not separately tested and determined that the Class Vehicles

         comply with Federal Safety Standards, and because VWAG has not otherwise provided a

         legally compliant certification in that regard, the warranty set forth in the MCO by VWAG

         has been breached.

  397.   VWAG also expressly represented and thereby warrantied on each Volkswagen-branded

         Class Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety,

         bumper, and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by VWAG

         on a label that was affixed to the driver’s door panel of each Volkswagen-branded Class



                                   Class Action Amended Complaint
                                           Page 130 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 131 of 136 PageID# 257




         Vehicle. VWAG also breached this express warranty because the build of the Pre-

         Production Cars on the date of manufacture differed materially from the build of the Series-

         Production Cars, and therefore, VWAG cannot legally rely upon the certification of the

         Series-Production Cars to certify the build of the Pre-Production Cars as the date of their

         manufacturer to claim that the Class Vehicles conform to Federal Safety Standards. And

         because VWAG has not separately tested and determined that the Class Vehicles comply

         with Federal Safety Standards, and because VWAG has not otherwise provided a legally

         compliant certification in that regard, the warranty set forth in the Manufacturer’s

         Certification made by VWAG has been breached.

  398.   For Audi-branded Class Vehicles, Audi AG expressly represented and thereby warrantied

         on the MCO, “THIS VEHICLE CONFORMS WITH APPLICABLE U.S. FEDERAL

         SAFETY BUMPER AND THEFT PROTECTION.” This warranty by Audi AG was

         breached because the build of the Pre-Production Cars differs materially from the build of

         the Series-Production Cars, and therefore, Audi AG cannot legally rely upon the

         certification of the Series-Production Cars to certify the build of the Pre-Production Cars

         as conforming to Federal Safety Standards. And because Audi AG has not separately tested

         and determined that the Class Vehicles comply with Federal Safety Standards, and because

         Audi AG has not otherwise provided a legally compliant certification in that regard, the

         warranty set forth in the MCO by Audi AG has been breached.

  399.   Audi AG also expressly represented and thereby warrantied on each Audi-branded Class

         Vehicle, “This vehicle conforms to all applicable Federal motor vehicle safety, bumper,

         and theft prevention standards in effect on the date of manufacture shown above.”

         (“Manufacturer’s Certification”). This Manufacturer’s Certification was given by Audi AG



                                   Class Action Amended Complaint
                                           Page 131 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 132 of 136 PageID# 258




         on a label that was affixed to the driver’s door panel of each Audi-branded Class Vehicle.

         Audi also breached this express warranty because the build of the Pre-Production Cars on

         the date of manufacture differed materially from the build of the Series-Production Cars,

         and therefore, Audi AG cannot legally rely upon the certification of the Series-Production

         Cars to certify the build of the Pre-Production Cars as the date of their manufacturer to

         claim that the Class Vehicles conform to Federal Safety Standards. And because Audi AG

         has not separately tested and determined that the Class Vehicles comply with Federal

         Safety Standards, and because Audi AG has not otherwise provided a legally compliant

         certification in that regard, the warranty set forth in the Manufacturer’s Certification made

         by Audi AG has been breached.

  400.   VWGOA made these same express warranties when it offered the Class Vehicles for sale

         as CPO Cars. A vehicle cannot be a CPO Car if it does not comply with Federal Safety

         Standards and if certification of that compliance is not made in accordance with applicable

         law. VWGOA breached its express warranty that the Class Vehicles complied with Federal

         Safety Standards and that the Class Vehicles were properly certified as conforming to

         Federal Safety Standards for the same reasons that the express warranties provided by

         VWAG and Audi AG were breached. In addition, VWGOA further breached this express

         warranty insofar as VWGOA made modifications to the Class Vehicles after the date of

         manufacture yet failed to document those modifications as required by law and failed to

         provide the Alterer’s Certification. As a result, the Class Vehicles were legally prohibited

         from being sold, and certainly should not have been sold with CPO status. Consequently,

         VWGOA’s express warranty that the Class Vehicles were qualified for CPO status was

         breached.



                                    Class Action Amended Complaint
                                            Page 132 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 133 of 136 PageID# 259




  401.   VWGOA also warrantied, by and through the Carfax Report, that each of the Class

         Vehicles was a “1-Owner” car at the time that Plaintiff R. Garcia and the Washington Class

         purchased a Class Vehicle. VWGOA breached this express warranty because most of the

         Class Vehicles were both used and possessed by multiple individuals both within

         Volkswagen and outside of Volkswagen, and therefore, would not qualify as a “CARFAX

         1-Owner” car as represented.

  402.   The Defendants’ express warranties described herein formed a basis of the bargain that was

         reached when Plaintiff R. Garcia and the other Washington Class members purchased their

         Class Vehicles.

  403.   Affording Volkswagen a reasonable opportunity to cure their breach of written warranties

         would be unnecessary and futile here because: Volkswagen has already admitted that the

         Recalled Vehicles cannot be fixed and it cannot be determined whether those Recalled

         Vehicles comply with Federal Safety Standards; Volkswagen refuses to disclose the Pre-

         Production status of the other Class Vehicles that were not a part of the 252 Recalled

         Vehicles; and Volkswagen’s breach of its warranties set forth in the Carfax Report result

         from Volkswagen’s fraud, which Volkswagen has failed to acknowledge to date.

  404.   Many of the injuries flowing from the Class Vehicles cannot be resolved through the

         limited remedy of replacements or adjustments as many incidental and consequential

         damages have already been suffered because of Volkswagen’s fraudulent conduct as

         alleged herein, and because of its failure and/or continued failure to provide an adequate

         remedy within a reasonable time, and any limitation on Plaintiff R. Garcia’s and the other

         Washington Class members’ remedies would be insufficient to make Plaintiff R. Garcia

         and the other Washington Class members whole.



                                   Class Action Amended Complaint
                                           Page 133 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 134 of 136 PageID# 260




  405.   Finally, because of Volkswagen’s breach of warranties as set forth herein, Plaintiff R.

         Garcia and the other Washington Class members assert, as additional and/or alternative

         remedies, the revocation of acceptance of the goods and the return to Plaintiff R. Garcia

         and the other Washington Class members of the full purchase price of all Class Vehicles

         currently owned and for such other incidental and consequential damages as allowed.

  406.   Volkswagen has been provided notice of these issues by numerous Class members, and

         VWAG’s top executives have been on notice of these problems since August 2016 when

         VW Germany conducted an internal audit and identified the Pre-Production Cars that have

         been improperly sold.

  407.   As a direct and proximate result of Volkswagen’s breach of express warranties, Plaintiff

         R. Garcia and the other Washington Class members have been damaged in an amount to

         be determined at trial.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide Class

  and State Classes, respectfully request that the Court grant certification of the proposed

  Nationwide Class and State Classes, including the designation of Plaintiffs as the named

  representatives of the Nationwide Class and respective State Classes, the appointment of the

  undersigned as Class Counsel, and the designation of any appropriate subclasses, under the

  applicable provisions of Fed. R. Civ. P. 23, and that the Court enter judgment in their favor and

  against Defendants, as follows:

         A.      An order temporarily and permanently enjoining Defendants from continuing the

  unlawful, deceptive, fraudulent, harmful, and unfair business conduct and practices alleged in this

  Complaint;


                                    Class Action Amended Complaint
                                            Page 134 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 135 of 136 PageID# 261




          B.      Injunctive and equitable relief in the form of a comprehensive program to repair,

  retrofit, and/or buyback all Class Vehicles, and to fully reimburse and make whole all Class

  members for all costs and economic losses;

          C.      A declaration that Defendants are financially responsible for all Class notice and

  the administration of Class relief;

          D.      Costs, restitution, compensatory damages for economic loss and out-of-pocket

  costs, and disgorgement, in an amount to be determined at trial;

          E.      Rescission of all Class Vehicle purchases, including reimbursement and/or

  compensation of the full purchase price of all Class Vehicles, including taxes, licenses, extended

  warranties, GAP insurance and other fees.

          F.      An order requiring Defendants to pay both pre- and post-judgment interest on any

  amounts awarded.

          G.      An award of costs and attorneys’ fees, as allowed by law;

          H.      Leave to amend this Complaint to conform to the evidence produced at trial; and

          I.      Such other or further relief as the Court may deem appropriate, just, and equitable.

                                     DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

  and all issues in this action so triable of right.

                                        DAMAGES STATEMENT

          No portion of any amount of damages sought herein against any Defendant is required to

  be shared, in whole or in part, with any governmental entity under applicable law. No portion of

  the damages sought herein is for any civil penalty under applicable law.




                                        Class Action Amended Complaint
                                                Page 135 of 136
Case 1:19-cv-00331-LO-MSN Document 13 Filed 05/31/19 Page 136 of 136 PageID# 262




  Dated: May 31, 2019

  Respectfully submitted,
                                           THE LAW OFFICES OF MICHAEL J.
                                           MELKESEN, P.C.

                                           By:      /s/ Michael J. Melkersen
                                                    Michael J. Melkersen

                                           Michael Melkersen
                                           The Law Offices of Michael J. Melkersen, P.C.
                                           9633 S. Congress Street
                                           New Market, Virginia 22844
                                           Telephone: 540.740.3937
                                           Facsimile: 540.740.8851
                                           E-mail: mike@mlawpc.com


                                           MOTLEY RICE LLC

                                           Nathan D. Finch
                                           Kevin R. Dean (Admitted Pro Hac Vice)
                                           28 Bridgeside Boulevard
                                           Mount Pleasant, South Carolina 29464
                                           Telephone: 843.216.9000
                                           Facsimile: 843.216.9440
                                           nfinch@motleyrice.com
                                           kdean@motleyrice.com

                                           Attorneys for the Plaintiffs and for the
                                           Proposed Nationwide Class and State Classes




                            Class Action Amended Complaint
                                    Page 136 of 136
